Exhibit 10.14

DATED                                                                
                 2015

(1) FAUNUS GROUP INTERNATIONAL, INC.

as FGI

- and -

(2) MAD CATZ EUROPE LIMITED

as the Client

and

(3) THE COMPANY listed herein as Original Security Obligor

MASTER FACILITIES

AGREEMENT

(ENGLAND & WALES)

relating to

US$10,000,000 Receivables Purchase and

Inventory Facilities



--------------------------------------------------------------------------------

CONTENTS

 

1.

    

INTRODUCTION

     1    2.     

COMMENCEMENT AND DURATION

     1    3.     

GENERAL PARTICULARS

     1    4.     

COMMERCIAL PARTICULARS

     2    5.     

CONDITIONS PRECEDENT

     2    6.     

CONDITIONS SUBSEQUENT

     5    7.     

OPERATIONAL AND CONTINUING CONDITIONS

     5    8.     

FEES AND EXPENSES

     6   

SCHEDULE 1

     8   

Common terms

     8   

SCHEDULE 2

     53   

Receivables Purchase Facility terms and conditions

     53   

SCHEDULE 3

     68   

Inventory Facility terms and conditions

     68   

SCHEDULE 4

     74   

Over Advances

     74   

SCHEDULE 5

     75   

DATA PROTECTION

     75   

SCHEDULE 6

     76   

PARTIES

     76   

SCHEDULE 7

     77   

FORM OF NOTICE TO ACCOUNT BANK

     77   

SCHEDULE 8

     80   

FORM OF ACCESSION DEED

     80   



--------------------------------------------------------------------------------

THIS DEED is made on

   2015

BETWEEN:

 

(1)

FAUNUS GROUP INTERNATIONAL, INC. a Delaware corporation, whose office is at 80
Broad Street, 22nd Floor, New York, NY 10004 (“FGI”);

 

(2)

The company whose details appear in Part 1 of schedule 6 (the “Client”); and

 

(3)

Those company whose details appear in Part 2 of schedule 6 (the “Original
Security Obligor”).

IT IS AGREED as follows:

 

1.

INTRODUCTION

 

    

This Deed incorporates the schedules. Unless otherwise defined in this Deed or
the context otherwise requires, terms used in this Deed have the meanings
ascribed to them in schedule 1.

 

2.

COMMENCEMENT AND DURATION

 

2.1

This Deed shall begin on the date of the Commencement Date and, subject to the
other provisions of this Deed and shall continue until terminated in accordance
with its terms.

 

2.2

Notwithstanding clause 2.1 above:

 

  (a)

the Client may terminate the Facilities in full (but not in part only) at any
time on giving written notice of not less than the Notice Period to FGI, such
notice to end on the last Business Day of the Minimum Period and any subsequent
Annual Renewal Period;

 

  (b)

FGI may terminate all or any part of the Facilities at any time on giving notice
of not less than the Notice Period to the Client; and

 

  (c)

FGI may immediately terminate the Facility by written notice to the Client upon
or at any time after the occurrence of an Event of Default which is continuing,

 

    

provided that the obligations of the Client arising under paragraph 5(b) (Early
Termination Fee) of schedule 1 shall not be affected by this clause 2.2.

 

2.3

This Deed shall continue in full force and effect notwithstanding intermediate
repayments (including the repayment of sums in advance of their due date for
payment) until all outstanding sums of whatever nature (whether present, future,
actual or contingent) have been fully repaid or discharged by the Client to FGI,
including all and any costs, charges and expenses connected thereto or
associated therewith.

 

3.

GENERAL PARTICULARS

 

(a)

  

Commencement Date:

  

The date of this Deed

(b)

  

Minimum Period:

  

36 months

(c)

  

Notice Period:

  

3 months

 

1



--------------------------------------------------------------------------------

(d)

  

Global Limit:

  

US$10,000,000

(e)

  

Approved Currencies:

  

US Dollars, Euro and Sterling

(f)

  

Permitted Territories:

  

Any jurisdiction, other than a Sanctioned Territory

 

4.

COMMERCIAL PARTICULARS

 

4.1

Receivables Purchase Facility

 

(a)

  

Receivables Purchase Facility Limit:

  

$10,000,000 less the amount of any Advances outstanding under the Inventory
Facility from time to time but not exceeding the Global Limit.

(b)

  

Prepayment Percentage:

  

85%

(c)

  

Class of Approved Receivables

  

All Receivables save as expressly excluded or Disapproved

(d)

  

Client’s business:

  

Manufacture and distribution of computer game equipment and accessories

(e)

  

Debtor Concentration:

  

35%

(f)

  

Intentionally deleted

  

(g)

  

Permitted Credit Period:

  

120 days from the Invoice date, but in any event within 60 days of the due
payment date of the Invoice

(h)

  

Dilution Percentage:

  

28%

 

4.2

Inventory Facility

 

(a)

 

Inventory Facility Limit:

  

The Global Limit less the aggregate value of Funds in Use from the Receivables
Purchase Facility from time to time

(b)

 

Inventory Return Amount:

  

US$250,000

 

5.

CONDITIONS PRECEDENT

 

    

FGI shall make no Prepayment or Advance pursuant to this Deed unless and until
FGI confirms to the Client that FGI is satisfied with, or has waived, or the
following have been received by FGI, or addressed in a form and substance
satisfactory to FGI (as the case may be):

 

5.1

Corporate

 

  (a)

Certified copies of the constitutional documents and certificate of
incorporation of the Client, Mad Catz (Germany) and Mad Catz (France).

 

  (b)

Certified copy board resolutions of the board of directors of the Client, Mad
Catz (Germany) and Mad Catz (France) approving and authorising the execution of
each Finance Document to which it is a party.

 

2



--------------------------------------------------------------------------------

  (c)

Specimen signatures of the persons authorised to execute Finance Documents and
all documents ancillary thereto, including Notifications.

 

  (d)

A certificate of an authorised signatory of the Client, Mad Catz (Germany) and
Mad Catz (France) certifying that each copy document to which it is party
delivered to FGI is correct, complete and in full force and effect and has not
been amended or superseded as at a date no earlier than the Commencement Date.

 

  (e)

Certified copies of resolutions passed by shareholders of Mad Catz (US).

 

  (f)

Incumbency certificates, good standing certificates, state certified articles of
incorporation and bylaws in respect of Mad Catz (US).

 

  (g)

Officers certificates with supporting directors’ resolution, incumbency schedule
and certificate of compliance for Ontario.

 

5.2

Finance documents and release documents

 

  (a)

Original of this Deed executed by all parties to it.

 

  (b)

Original of the Debenture executed by all parties to it.

 

  (c)

Original of the US Guaranty executed by all parties to it.

 

  (d)

Original US Patent, Copyright and Trademark Security Agreement executed by all
parties to it.

 

  (e)

Original Canadian Guarantee executed by all parties to it.

 

  (f)

Original Canadian Security Agreement executed by all parties to it.

 

  (g)

Standard account opening forms and mandates as advised by FGI.

 

  (h)

Original of the US Payoff Letter executed by all parties to it.

 

  (i)

Original deed of release in respect of the debenture dated 18 June 2002 between
the Client and Congress Financial Corp, Inc.

 

5.3

Outgoing financier

 

    

N/A

 

5.4

Financial

 

  (a)

Management Accounts to 31 May 2015.

 

  (b)

Audited annual accounts for the Financial Year ending 31 March 2015

 

5.5

Receivables

 

  (a)

An up to date audit of the Client’s Receivables by or on behalf of FGI

 

  (b)

Electronic aged Receivables analysis and aged creditor analysis correct as at
the Commencement Date.

 

3



--------------------------------------------------------------------------------

  (c)

Due diligence in relation to any Supply Contract specified by FGI;

 

  (d)

Copies of all Supply Contracts specified by FGI.

 

  (e)

A waiver from such debtors as FGI may specify waiving any ban on assignment,
granting of security or similar in any Supply Contract between the Client and
each such Debtor.

 

  (f)

A waiver from such Debtors specified by FGI waiving any right of set-off or
similar in any Supply Contract between the Client and each such Debtor.

 

5.6

Inventory

 

  (a)

a Borrowing Base Certificate as at the Commencement Date;

 

  (b)

an up-to-date audit of the Inventory;

 

  (c)

a written valuation, conducted by an independent valuer approved by FGI and
expressed to be capable of being relied upon by transferees and assignees of
FGI, confirming the Net Orderly Liquidation Value of the Client’s Eligible
Inventory.

 

5.7

Pension deficits

Full particulars of all agreements or arrangements for the provision of
pensions, allowances, lump sums or other like benefits to which the Client and
each member of the Group is party.

 

5.8

Insurance

In relation to all insurance policies relating to the assets of the Client
(including but not limited to any trade credit and inventory insurance policies)
subsisting at the Commencement Date:

 

  (a)

certified copy of each of the policies, including written confirmation of the
amount and terms of each policy;

 

  (b)

satisfactory evidence that all premiums are paid up to date; and

 

  (c)

written confirmation that FGI has been named as first loss payee under such
insurance policies.

 

5.9

Other US and Canadian conditions precedent

 

  (a)

UCC, Judgment Lien, Tax Lien and Litigation Searches in respect of Mad Catz
(US).

 

  (b)

USPTO Searches in respect of Mad Catz (US).

 

  (c)

Insurance certificates under which FGI in named as “lender’s loss payee” (in
respect of any property insurance) and named as “additionally insured” in
respect of any liability insurance in connection with Mad Catz (US).

 

  (d)

PPSA and lien searches in respect of Ontario.

 

  (e)

PPSA registration in respect of Ontario.

 

4



--------------------------------------------------------------------------------

5.10

Other

 

  (a)

Satisfactory completion of all FGI’s “know your customer” checks.

 

  (b)

Details of the amount of any PAYE and/or VAT arrears of the Client and, if
relevant, an HM Revenue and Customs approved schedule for repayment together
with evidence of arrangements for their payment and confirmation that such
payments have been met up to the Commencement Date.

 

  (c)

Signed fees indemnity letter addressed to FGI by the Client or other appropriate
party providing for the payment by such party of all legal and other
professional fees and disbursements reasonably and properly incurred by FGI in
connection with the entry into of the Finance Documents.

 

  (d)

Clear winding-up and administration searches of the Client and each Security
Obligor.

 

  (e)

Capacity and enforceability legal opinion from FGI’s English law counsel.

 

  (f)

Any other document, assurance or opinion that FGI may specify upon written
notice to the Client prior to the Commencement Date.

 

6.

CONDITIONS SUBSEQUENT

FGI shall be entitled to make a reserve against Availability and/or suspend the
making of further Prepayment or Advances pursuant to this Deed unless and until
FGI confirms to the Client that FGI is satisfied with, or (as the case may be)
the following have been received by FGI, or addressed in a form and substance
satisfactory to FGI:

 

6.1

within 10 Business Days of the Commencement Date, confirmation that a letter has
been sent to all Debtors that pay by BACS, CHAPS or other means of electronic
transmission, advising such Debtors to make payment to the Trust Account
identified in paragraph 8(b)(i) (Payments) of schedule 2; and

 

6.2

within 5 Business Days of the Commencement Date, share certificates and a blank
stock transfer form in respect of the Client.

 

6.3

within 10 Business Days of the Commencement Date, NVOCC agreements with each
freight forwarder that holds Inventory for the Client;

 

6.4

within 10 Business Days of the Commencement Date, a distraint waiver from the
warehouse operator of any property at which the Inventory is located; and

 

6.5

prior to any request by the Client for an Advance or a Prepayment, deposit
account control agreements in relation to each account into which Remittances
are to be paid.

 

7.

OPERATIONAL AND CONTINUING CONDITIONS

The Client undertakes to comply with the following conditions for so long as any
moneys are outstanding or Facilities are available under this Deed.

 

7.1

Receivables Purchase Facility

The Parties agree that the Receivables Purchase Facility will be a Disclosed
Receivables Purchase Facility in relation to all Debtors in accordance with
paragraph 15 (Disclosed

 

5



--------------------------------------------------------------------------------

Receivables Purchase Facility) of schedule 2.

 

7.2

Inventory

 

  (a)

Eligible Inventory Formula

Subject always to the Inventory Facility Limit, Advances against Eligible
Inventory shall be calculated in accordance with the following formula:

 

  (i)

whichever is the lowest of:

 

  (A)

the aggregate Net Orderly Liquidation Value of Eligible Inventory x 75 per cent;

 

  (B)

aggregate value of Eligible Inventory x 50 per cent; or

 

  (C)

aggregate Notified Value of Outstanding Approved Receivables x100 per cent;

 

  (ii)

less, the aggregate value (from time to time) of Inventory Reserves,

where items (i)(A) and (B) above shall each be valued on the basis of the
Client’s detailed listing of Inventory duly approved by FGI in its discretion,
and item (i)(C) above shall be valued by FGI by reference to the accounts
maintained in its books, in the name of the Client, for the purposes of the
Receivables Purchase Facility.

 

8.

FEES AND EXPENSES

 

8.1

Audit Fee

£1,000 per man day (plus costs and expenses reasonably incurred)

 

8.2

CHAPS fee

£35.00

 

8.3

Discount

The greater of:

 

  (a)

5.50 per cent per annum; or

 

  (b)

5.00 per cent above the Applicable Rate.

 

8.4

Early Termination Fee

Calculated in accordance with paragraph 5(b) (Early Termination Fee) of
schedule 1

 

8.5

Closing Fee

US$100,000, being 1.00 per cent of the Global Limit.

 

6



--------------------------------------------------------------------------------

8.6

Non-Utilisation Fee Percentage

The percentage rate per annum to be used to calculate the Non-Utilisation Fee
(in accordance with paragraph 5(c) (Non-Utilisation Fee) of schedule 1).

 

8.7

Collateral Management Fee

0.37 per cent charged on a fixed monthly basis, calculated and payable in
accordance with paragraph 7(b) (Collateral Management Fee) of schedule 2 and
paragraph 3(b) (Interest and fees) of schedule 3.

 

8.8

Misdirected Payment Fee

In relation to a Receivable, 15 per cent of its Notified Value

 

8.9

Interest on Inventory Payment Account

The greater of:

 

  (a)

6.50 per cent per annum; or

 

  (b)

6.00 per cent above the Applicable Rate.

 

7



--------------------------------------------------------------------------------

SCHEDULE 1

Common terms

 

1.

Introduction

This schedule 1 sets out the definitions and the terms that are intended by the
parties to apply and be incorporated into the Receivables Purchase Facility
and/or the Inventory Facility (as the context so permits).

 

2.

Definitions and Interpretation

 

  (a)

Definitions

In this Deed and its schedules, unless the context otherwise requires:

“Accession Deed” means a document substantially in the form set out in schedule
9 (Form of Accession Deed);

“Account” means any account operated by FGI in its books for the Client in
accordance with the terms of any Finance Document;

“Additional Security Obligor” means a company which becomes a Security Obligor
in accordance with clause 31 (Additional Security Obligors).

“Administrator” means any person appointed under schedule B1 to the Insolvency
Act 1986 to manage the Client’s or a Security Obligor’s affairs, business and
property;

“Advance” means an advance made or to be made by FGI pursuant to the Inventory
Facility and “Advances” shall be construed accordingly;

“Agency Termination Fee” means 5% of the aggregate Notified Value of
(i) Outstanding Receivables, as at the date of termination of the agency under
paragraph 8(a)(iii) (Collection of Receivables) of schedule 2, and (ii) all
Receivables Notified after that date;

“Annual Renewal Period” means each period of twelve months following the expiry
of the Minimum Period;

“Applicable Accounting Principles” means generally accepted accounting
principles in the United States of America;

“Applicable Rate” means for the purposes of calculating Discount and/or
Interest, 90 day US LIBOR as published by the Wall Street Journal, Money Rates
Section from time to time;

“Approved Currencies” means the currencies detailed at clause 3(e) (General
Particulars) and “Approved Currency” shall be construed accordingly;

“Approved Receivable” means a Receivable in respect of which all warranties,
representations, covenants and undertakings have been complied with by the
Client, which is not in excess of any Limit and which is not a Disapproved
Receivable, and “Approved” and “Approval” shall be construed accordingly;

 

8



--------------------------------------------------------------------------------

“Associate” means, in relation to any person, a Subsidiary of that person or a
Holding Company of that person or any other Subsidiary of that Holding Company;

“Audit Fee” means the audit fee payable by the Client and calculated on the
basis detailed at clause 8.1 (Fees and Expenses) and from time to time in
relation to any third party costs;

“Auditors” means such firm of chartered accountants or other authorised body of
good professional standing retained by the Client and/or the Group and who are
satisfactory to FGI (acting reasonably);

“Authorisation” means an authorisation, consent, approval, resolution, licence,
exemption, filing, notarisation or registration;

“Availability” means, in relation to the Receivables Purchase Facility only (and
without prejudice to any Limits), the maximum aggregate amount from time to time
of additional or further monies capable of being advanced by FGI to the Client
on account of the Purchase Price, being the lower of:

 

  (i)

the amount calculated by applying the Prepayment Percentage to the aggregate
Notified Value of Outstanding Approved Receivables (being the balance for the
time being standing to the credit of the Receivables Purchased Account); and

 

  (ii)

the Receivables Purchase Facility Limit,

less, in either such case, Funds In Use at that time;

“Availability Period” means in relation to the Inventory Facility only, the
period from the Commencement Date and ending on whichever is the earlier to
occur of (a) the termination of this Deed and (b) the date upon which all
Advances under the Inventory Facility are repaid in advance of their due date
for payment for whatever reason;

“BACS” means a payment effected by Bankers’ Automated Clearing Services;

“Borrowing Base Certificate” means a certificate in the form required by FGI
setting out the Inventory of the Client and identifying all Eligible Inventory;

“Business Day” means a day (other than a Saturday or Sunday) on which banks
generally are open for business in London and New York;

“Canadian Guarantee” means the Canadian law dated on or around the date of this
Deed and granted by Ontario in favour of FGI.

“Canadian Security Agreement” means the Canadian law security agreement dated on
or around the date of this Deed between FGI and Ontario.

“Change of Control” means any person or group of persons acting in concert
gaining direct or indirect control of the Parent. For the purposes of this
definition:

 

  (i)

“control” of the Parent means:

 

  (A)

the power (whether by way of ownership of shares, proxy, contract, agency or
otherwise) to:

 

9



--------------------------------------------------------------------------------

  (1)

cast, or control the casting of, more than 50 per cent of the maximum number of
votes that might be cast at a general meeting of the Parent; or

 

  (2)

appoint or remove all, or the majority, of the directors or other equivalent
officers of the Parent; or

 

  (3)

give directions with respect to the operating and financial policies of the
Parent with which the directors or other equivalent officers of the Parent are
obliged to comply; and/or

 

  (B)

the holding beneficially of more than 50 per cent of the issued share capital of
the Parent (excluding any part of that issued share capital that carries no
right to participate beyond a specified amount in a distribution of either
profits or capital);

 

  (ii)

“acting in concert” means a group of persons who, pursuant to an agreement or
understanding (whether formal or informal), actively co-operate, through the
acquisition, directly or indirectly, of shares in the Parent by any of them to
obtain or consolidate control of the Parent;

“CHAPS” means a payment effected by Clearing House Automated Payment System;

“CHAPS Fee” means the fee payable by the Client in relation to any CHAPS payment
(or payment by such other electronic means), as detailed at clause 8.2 (Fees and
Expenses) and from time to time in relation to any third party fees;

“Closing Fee” means the fee payable in the amount set out in clause 8.5 (Closing
Fee) in accordance with paragraph 5(a) (Closing Fee) of schedule 1;

“Collateral” means, in relation to the Client and/or any Security Obligor, all
property and assets, whether real or personal, tangible or intangible, in which
the Client and/or such Security Obligor may, at any time, have any right, title
or interest;

“Collateral Management Fee” means a fee payable by the Client, calculated at the
rate per calendar month initially detailed at clause 8.7 (Fees and Expenses), in
accordance with paragraph 7(b) (Collateral Management Fee) of schedule 2;

“Collateral Reporting and Monitoring Requirements” means the reporting and
monitoring requirements of FGI in relation to the Eligible Inventory from time
to time;

“Collection Account” means each of:

 

  (a)

for payments in GBP:

 

Account:

  

########

Sort Code:

  

##-##-##

Bank address:

  

ING Bank N.V., London Branch, 60 London Wall, London EC2M 5TQ

 

10



--------------------------------------------------------------------------------

  (a)

for payments in Euro:

 

Account:

  

##########

Sort Code:

  

########

Bank address:

  

ING Bank Deutschland AG, Hahnstrasse 49, 60528 Frankfurt am Main, Germany

“Collection Date” means, in relation to a Receivable, no later than the forth
Business Day immediately following the date on which FGI identifies a Remittance
received by it as being referable to the Client;

“Commencement Date” means the date of this Deed

“Commercial Particulars” means the particulars detailed at clause 4.1
(Receivables Purchase Facility) inclusive;

“Confidential Information” means all information relating to the Parent, the
Client, the Group, the Finance Documents or the Facilities of which FGI becomes
aware in its capacity as a lender or under, the Finance Documents or the
Facilities from either:

 

  (a)

any member of the Group or any of its advisers; or

 

  (b)

directly or indirectly from any member of the Group or any of its advisers,

in whatever form, and includes information given orally and any document,
electronic file or any other way of representing or recording information which
contains or is derived or copied from such information but excludes information
that:

 

  (i)

is or becomes public information other than as a direct or indirect result of
any breach by FGI of Clause 24 (Confidential Information); or

 

  (ii)

is identified in writing at the time of delivery as non-confidential by any
member of the Group or any of its advisers; or

 

  (iii)

is known by FGI before the date the information is disclosed to it in accordance
with paragraphs (a) or (b) above or is lawfully obtained by FGI after that date,
from a source which is, as far as FGI is aware, unconnected with the Group and
which, in either case, as far as FGI is aware, has not been obtained in breach
of, and is not otherwise subject to, any obligation of confidentiality;

“Confidentiality Undertaking” means a confidentiality undertaking in any form
agreed between the Parent and FGI;

“Credit Party” means the Parent, the Client, and the Security Obligors (or any
one or more of them as the context may admit or require) and “Credit Party”
shall be construed accordingly;

“Debenture” means the guarantee and debenture entered into between the Client
and FGI on or around the Commencement Date;

 

11



--------------------------------------------------------------------------------

“Debtor” means any person, including anybody of persons corporate or
unincorporated, incurring any payment obligation to the Client (whether under a
present, future or prospective Supply Contract or otherwise) and where the
context so permits the person having the duty to administer the Debtor’s estate
upon death or Insolvency;

“Debtor Concentration” means the permitted maximum aggregate Notified Value of
Outstanding Receivables of a single Debtor at any time and from time to time,
expressed as a percentage of all Outstanding Receivables at that time, initially
as specified in clause 4.1(e) (Commercial Particulars);

“Default” means any event which may become (with the passage of time, the giving
of notice, the making of any determination hereunder or any combination thereof)
an Event of Default;

“Default Rate” means the rate which is two per cent per annum above the Interest
Rate;

“Delivered” means, subject to the terms of the relevant Supply Contract, full
performance of the Supply Contract (or any relevant or applicable part of the
Supply Contract) including, in the case of goods, their despatch to, or to the
order of, the Debtor, or their readiness for collection by the Debtor, and, in
the case of services, the performance in full of all relevant obligations under
the Supply Contract (or any relevant or applicable part of the Supply Contract);

“Dilution” means for any period of time the percentage obtained by dividing
(a) the aggregate amount of credit notes, discounts and other downward
adjustments to the original invoiced price of Inventory sold or services
rendered by the Client during such period, by (b) the gross amount of
Remittances for such period, all as determined by FGI;

“Dilution Percentage” means the percentage specified at clause 4.1 (Receivables
Purchase Facility) or such higher or lower percentage as FGI may agree with the
Client or such lower percentage that FGI may from time to time determine and
notify to the Client upon the occurrence of an Event of Default or whilst an
Event of Default is continuing

“Disapproved Receivable” means a Receivable (including a Receivable previously
designated as an Approved Receivable) which FGI designates as not being, or no
longer being, an Approved Receivable in accordance with paragraph 5 (Disapproved
Receivables) of schedule 2 and “Disapproved” and shall be construed accordingly;

“Disclosed Receivables Purchase Facility” means the facility which, if
applicable, is more particularly described at clause 7.1 (Operational and
continuing conditions) and paragraph 15 (Disclosed Receivables Purchase
Facility) of schedule 2;

“Discount” means the charge for Prepayments (if any) made by FGI calculated in
the manner prescribed by paragraph 7(a)(Discount) of schedule 2 and at the rate
initially specified at clause 8.3 (Fees and Expenses);

“Early Termination Fee” means the fee payable by the Client to FGI, calculated
in accordance with paragraph 5(b) (Early Termination Fee) of this schedule 1,
being amount specified in clause 0 (Fees and Expenses);

 

12



--------------------------------------------------------------------------------

“Eligible Inventory” means all unsold finished goods legally and beneficially
owned by the Client with full title guarantee, to the extent the same are:

 

  (i)

not slow-moving or obsolete;

 

  (ii)

unsold and undamaged;

 

  (iii)

not subject to any Security Interest (other than in favour of FGI);

 

  (iv)

in the case of finished goods, in a current marketable condition and readily
saleable at prices no less than the lower of cost or market value,

 

  (v)

fully insured by the Client against loss or damage; and

 

  (vi)

located in premises or locations owned or leased by the Client in the United
Kingdom, which have been agreed by FGI in accordance with paragraph 6(b)
(Storage of Inventory) of schedule 3,

but excluding (1) all raw materials and work in progress whatsoever and (2) any
such finished goods of the Client which:

 

  (i)

is in transit and subject to customs duties and/or for which the Client does not
hold title to such Inventory;

 

  (ii)

has been sold or Delivered to Debtors or is sold on a consignment basis; or

 

  (iii)

is subject to landlord’s liens, unpaid vendor’s liens, trade finance liens or
any other rights in favour of creditors or are the subject of reservation of
title rights in favour of any third party; or

 

  (iv)

is aged, obsolete or slow-moving; or

 

  (v)

does not fall within the security held by FGI; or

 

  (vi)

is in a location not agreed with FGI; or

 

  (vii)

is packaging; or

 

  (viii)

is damaged or of unsuitable quality for sale or not fit for purpose; or

 

  (ix)

is subject to a trade finance lien or customs duties; or

 

  (x)

is on consignment or subject to any conditional delivery to the Client; or

 

  (xi)

has been returned by any Debtor; or

 

  (xii)

has a value in excess of any applicable insurance limit,

and which FGI may from time to time notify to the Client as being eligible for
inclusion within the Eligible Inventory Formula;

“Eligible Inventory Formula” means the formula detailed at clause 7.2(a)
(Inventory Facility) as the same may be varied from time to time by FGI by
notice in writing to the Client;

 

13



--------------------------------------------------------------------------------

“Encumbrancer” means any person (other than FGI) having a Security Interest over
any Receivable or Collateral;

“Event of Default” means any of the circumstances detailed at paragraph 12(a) of
this schedule 1;

“Excluded Receivable” means any Receivable that is described as such in clause 6
(Conditions subsequent)

“Export Receivable” means a Receivable created under a Supply Contract governed
by English law, expressed in an Approved Currency, and evidenced by an Invoice
addressed to a Debtor outside the United Kingdom;

“Facilities” means the Receivables Purchase Facility and the Inventory Facility
and “Facility” shall mean any one or more of them as the context shall admit or
require;

“Finance Documents” means this Deed, the Security Documents, any Landlord’s
Waiver and any other agreement, deed, notice, document or certificate entered
into from time to time in connection therewith from time to time or designated
by FGI as being a Finance Document;

“Financial Indebtedness” means any indebtedness (without double counting) for or
in respect of:

 

  (a)

moneys borrowed and debit balances at banks or other financial institutions;

 

  (b)

any acceptance under any acceptance credit or bill discounting facility (or
dematerialised equivalent);

 

  (c)

any note purchase facility or the issue of bonds, notes, debentures, loan stock
or any similar instrument;

 

  (d)

the amount of any liability in respect of any lease or hire purchase contract
which would, in accordance with applicable GAAP, be treated as a finance or
capital lease;

 

  (e)

receivables sold, assigned or discounted (other than any receivables to the
extent they are sold on a non-recourse basis and meet any requirement for
de-recognition under applicable GAAP);

 

  (f)

any treasury transaction (and, when calculating the value of that treasury
transaction, only the marked to market value (or, if any actual amount is due as
a result of the termination or close-out of that treasury transaction, that
amount) shall be taken into account);

 

  (g)

any counter-indemnity obligation in respect of a guarantee, bond, standby or
documentary letter of credit or any other instrument issued by a bank or
financial institution in respect of (i) an underlying liability of an entity
other than the Client which liability would fall within one of the other
paragraphs of this definition or (ii) any liabilities of the Client relating to
any post-retirement benefit scheme;

 

  (h)

any amount raised by the issue of redeemable shares;

 

14



--------------------------------------------------------------------------------

  (i)

any amount of any liability under an advance or deferred purchase agreement that
is due and owing;

 

  (j)

any amount raised under any other transaction (including any forward sale or
purchase, sale and sale back or sale and leaseback agreement) having the
commercial effect of a borrowing; and

 

  (k)

the amount of any liability in respect of any guarantee for any of the items
referred to in paragraphs (a) to (j) above;

“Financial Information” means any financial information required to be delivered
to FGI pursuant to paragraph 10(b) (Provision of Financial Information) of this
schedule 1;

“Financial Records”means, in relation to the Collateral all of the Client’s or
any Security Obligor’s rights to:

 

  (i)

any ledger, computer data, records, documents, disks, electronic data or
machine-readable material on or by which the financial or other information
pertaining to Collateral is recorded or evidenced; and

 

  (ii)

any equipment necessary for reading or amending the same;

“Financial Statements”means the financial statements in relation to the Client
and/or any member of the Group (as the case may be) referred to in paragraph
10(b) (Provision of Financial Information) of this schedule 1 and any other
correspondence, information, commentary or opinion arising from or relating to
such financial information whether to or by the Auditors, or otherwise;

“Financial Year” means any period of 12 calendar months ending 31 March;

“Funds In Use” means, at any time, in relation to the Receivables Purchase
Facility only, the aggregate amount of:

 

  (i)

the debit balance (if any) on the Funds In Use Account, calculated by
aggregating all amounts debited to the Funds In Use Account; and

 

  (ii)

any debit balance then standing on the Reserve Account in accordance with
paragraph 6(c)(iii) (Reserve Account) of schedule 2;

“Funds In Use Account” means in relation to the Receivables Purchase Facility,
the account maintained by FGI in its books, in the name of the Client, for the
purpose of recording Prepayments made by FGI to the Client;

“FX Unlimited” means FX Unlimited, Inc., a Delaware corporation.

“Global Limit” means the amount specified at clause 3(d) (General Particulars)
or such other amount as may be agreed in writing between FGI and the Client from
time to time;

“Group” means each of the Client, the Security Obligors and any of their Holding
Companies or Subsidiaries;

“Holding Company” of a company or corporation means any company or corporation
of which the first-mentioned company or corporation is a Subsidiary;

 

15



--------------------------------------------------------------------------------

“Increased Cost” arises for the purposes of this Deed where, as a result of any
Regulatory Change (a) the rate of return of FGI under this Deed or on the
overall capital of FGI is reduced, or (b) an additional or increased cost is
incurred or suffered by FGI or (c) any amount due and payable to FGI in
connection with the funding of this Deed and/or any Security Document is
reduced, in each case to the extent that it is attributable to FGI having
entered into this Deed or any other arrangement for funding or performing its
obligations under this Deed;

“Insolvency Proceedings” means, in relation to any person (and for the purposes
of this definition “person” shall include a partnership):

 

  (i)

a distress, attachment, execution, sequestration, diligence or other legal
process is levied, enforced or sued out on or against all or any part of the
assets of that person;

 

  (ii)

any corporate action or other steps are taken or legal or other proceedings are
started for its winding-up, dissolution or reorganisation other than for the
purposes of a bona fide, solvent scheme of reconstruction or amalgamation
previously approved in writing by FGI (other than a petition for winding-up
which the Client or any Security Obligor has satisfied FGI, acting reasonably,
is vexatious, groundless or an abuse of process and the Client or relevant
Security Obligor has taken steps within seven days of the petition being
presented to restrain the petitioner from advertising the petition, such
petition has not been advertised and which in any event has been discharged
within 14 days of the petition being presented);

 

  (iii)

any petition or proposal is presented or a meeting is convened with a view to a
composition, assignment or arrangement with any creditors of that person; or

 

  (iv)

a meeting of that person is convened for the purpose of considering any
resolution for its winding-up or for its administration or any such resolution
is passed; or

 

  (v)

a notice of intention to appoint an Administrator being given by any person or
an Administrator being appointed; or

 

  (vi)

any person presents a petition for the administration of a person; or

 

  (vii)

an order for the administration or bankruptcy of that person is made; or

 

  (viii)

a moratorium pursuant to section 1A of and schedule A1 to the Insolvency Act
1986 or pursuant to paragraph 1A of schedule 1 to the Insolvent Partnerships
Order 1994 is established; or

 

  (ix)

anything analogous to the events referred to in paragraphs (i) to (viii) above
occurs under the laws of any applicable jurisdiction.

A person is “Insolvent” if:

 

  (i)

it is, or is deemed for the purposes of any law to be, unable to pay its debts
or to be insolvent, or admits its inability to pay its debts as they fall due;
or

 

16



--------------------------------------------------------------------------------

  (ii)

it ceases to trade or notifies the Client or FGI of its intention to cease to
trade or the Client or FGI otherwise becomes aware of such intention through a
source reasonably considered to be reliable; or

 

  (iii)

it is subject to Insolvency Proceedings;

and “Insolvency” shall be construed accordingly;

“Interest” means such amounts calculated by reference to the Interest Rates;

“Interest Rate” means the rate initially specified at clause 8.9 (Interest on
Inventory Payment Account) charged on outstanding Advances, which Interest shall
be debited to the Inventory Payment Account on or about the last Business Day of
each calendar month;

“Inventory” means raw materials, work in progress and finished goods, being the
stock-in-trade of the Client;

“Inventory Facility” means the loan facility relating to the financing of
Inventory more particularly described at clause 4.2 (Inventory Facility);

“Inventory Facility Advance Date” means the Business Day on which the Client
requests that an Advance be made by FGI in accordance with paragraph 2(a)
(Requests for Advances) of schedule 3;

“Inventory Facility Limit” means the financial limit specified at clause 4.2(a)
(Commercial Particulars) being the aggregate maximum amount of outstanding
Advances pursuant to the Inventory Facility at any time;

“Inventory Insurances” means those policies of insurance (if any) required to be
maintained by the Client in accordance with paragraph 6(i) (Insurance) of
schedule 3;

“Inventory Payment Account” means the account maintained by FGI in its books, in
connection with the Inventory Facility, in the name of the Client;

“Inventory Payment Account Balance” means the debit balance on the Inventory
Payment Account from time to time;

“Inventory Reserves” means, at any time, an amount equal to the aggregate at
such time of:

 

  (i)

Preferential Creditors including, for the avoidance of doubt, the prescribed
part of realisations under a floating charge over the Client’s net property that
would be made available for the satisfaction of the Client’s unsecured creditors
pursuant to section 176A of the Insolvency Act 1986;

 

  (ii)

an amount estimated by FGI (acting reasonably) as being necessary to reflect
third party claims against assets of the Client ranking or which may rank pari
passu with or prior to the claims of FGI under the Finance Documents;

 

  (iii)

(in the absence of a Landlord’s Waiver) an amount equal to one quarter’s rent
payable by the Client (and accrued interest if any) in relation to any leased or
rented premises, or any other locations owned by third parties, where Inventory
is located from time to time;

 

17



--------------------------------------------------------------------------------

  (iv)

an amount equal to such outstanding fees (and accrued interest if any) payable
by the Client to any third party carrier of Inventory if payment of such sums is
not made by the Client on its due date;

 

  (v)

an amount equal to all and any due but unpaid Inventory Insurance premiums (and
other costs connected thereto if any) if payment of such sums is not made by the
Client on its due date; and

 

  (vi)

any amount payable under the Inventory Insurances in respect of which FGI is not
noted as first loss payee from time to time;

 

  (vii)

such amounts as FGI shall determine and advise to the Client from time to time.

“Inventory Return Amount” means the amount initially specified at clause 4.2(b)
(Commercial Particulars);

“Invoice” means the original sales invoice in respect of a Receivable issued by
the Client to a Debtor;

“Landlord Waiver” means a waiver granted by the landlord of any leasehold
property occupied by the Client waiving any rights of distraint over the assets
of the Client held at that location;

“Latest Projections” comprises the financial information more particularly
described at paragraph 10(b)(iii) (Latest Projections) of this schedule 1;

“Legal Reservations” means the principle that equitable remedies may be granted
or refused at the discretion of a court and the limitation of enforcement by
laws relating to insolvency, reorganisation and other laws generally affecting
the rights of creditors;

“Limits” means the Global Limit, the Receivables Purchase Facility Limit, the
Inventory Facility Limit and the Debtor Concentration and “Limit” shall be
construed accordingly;

“Loss” means all and any losses, costs, claims, expenses (including legal
expenses on an indemnity basis), actions, damages, demands and interest;

“Mad Catz (France)” means Mad Catz S.A.S, a société par actions simplifiée
incorporated in France;

“Mad Catz (Germany)” means Mad Catz GmbH incorporated under the laws of Germany;

“Mad Catz Interactive (Asia)” means Mad Catz Interactive (Asia) Limited a
limited liability company incorporated under the laws of Hong Kong;

“Mad Catz (US)” means Mad Catz, Inc. a Delaware corporation.

“Management Accounts” means, at any time, the then latest unaudited monthly
management accounts of the Client required to be delivered to FGI pursuant to
paragraph 10(b)(ii) (Management Accounts) of this schedule 1 (to comprise a
profit and loss account, a balance sheet and, if requested, a cashflow
statement);

 

18



--------------------------------------------------------------------------------

“Material Adverse Effect” means any event or circumstance which, in the opinion
of FGI, is reasonably likely to:

 

  (i)

adversely affect the ability of a Client or a Security Obligor to perform its
payment obligations under any of the Finance Documents;

 

  (ii)

have a material adverse effect on the business, operations, property, assets or
condition (financial or otherwise) of the Group taken as a whole; or

 

  (iii)

adversely affect the validity or enforceability of, or the effectiveness or
ranking of any Security Interest granted or purporting to be granted pursuant to
any of the Finance Documents or the rights or remedies of FGI under any of the
Finance Documents;

“Minimum Period” means the period described at clause 3 (General Particulars);

“Misdirected Payment Fee” means the fee payable in accordance with clause 8.8
(Misdirected Payment Fee);

“Monitoring Fee” means a fee payable by the Client to FGI each month in a sum to
be reasonably determined by FGI to compensate FGI for the additional management
time and workload incurred by FGI whilst an Event of Default is continuing;

“Net Orderly Liquidation Value” means, in relation to Eligible Inventory, its
net realisable value, adjusted to take account of a special assumption of a
marketing period as specified by FGI;

“Non-Utilisation Fee” means the fee payable in accordance with paragraph 5(c)
(Non-Utilisation Fee) of this schedule 1 calculated by reference to the
percentage specified at clause 8.6 (Fees and Expenses);

“Non-Utilisation Percentage” means the percentage rate per annum that is to be
used to calculate the Non-Utilisation Fee (in accordance with paragraph 5(c)
(Non-Utilisation Fee) of schedule 1, such percentage rate to be equal to the sum
of the Discount and the annualised Collateral Management Fee percentage);

“Notice Period” means the period described at clause 3 (General Particulars);

“Notification” means the notification of a Receivable by the Client to FGI
pursuant to paragraph 4 (Notification of Receivables) of schedule 2 or a credit
note pursuant to paragraph (i) (Credit notes) of schedule 2 and “Notified” and
“Notify” shall be construed accordingly;

“Notified Value” means the full value of each Receivable as represented in a
Notification (including any applicable Tax and before any discount for prompt
payment, or otherwise);

“Ontario” means 1328158 Ontario, Inc. incorporated under the laws of Canada.

“Outstanding” means, in relation to any Receivable, that such Receivable remains
unpaid and has not been Reassigned;

“Parent” means Mad Catz Interactive, Inc.;

“Party” means a party to this Deed;

 

19



--------------------------------------------------------------------------------

“Permitted Credit Period” means the period specified at clause 4.1(g)
(Commercial Particulars) or such other period as may be agreed between FGI and
the Client;

“Permitted Financial Indebtedness” means:

 

  (a)

Financial Indebtedness of the Parent, Ontario and Mad Catz (US) to NewStar
Business Credit provided that (i) such Financial Indebtedness is at all times
subject to a deed of priority between NewStar Business Credit and FGI and
(ii) neither the Client, Mad Ctaz (France) or Mad Catz (Germany) shall incur any
Financial Indebtedness under such arrangements;

 

  (b)

Financial Indebtedness under finance or capital leases of office equipment
provided that the aggregate value of all such items so leased under outstanding
leases by the Client does not exceed USD 100,000 (or its equivalent in other
currencies) at any time;

“Permitted Security” means Security Interests granted by the Parent, Ontario and
Mad Catz (US) to NewStar Business Credit provided that (i) such Security
Interests are at all times subject to a deed of priority between NewStar
Business Credit and FGI and (ii) none of the Client, Mad Ctaz (France) or Mad
Catz (Germany) shall grant any such Security Interests without the prior written
consent of FGI;

“Permitted Territories” means the territories detailed at clause 3(f) (General
Particulars) and “Permitted Territory” shall be construed accordingly;

“Preferential Creditors” means any sums which may become due to any person
which, in the reasonable opinion of FGI, may be entitled to receive payment out
of floating charge realisations in priority to FGI;

“Prepayment” means a payment made by FGI to the Client on account of the
Purchase Price of an Approved Receivable, calculated by reference to the
Prepayment Percentage;

“Prepayment Percentage” means the percentage of the Notified Value of each
Approved Receivable, which is initially the percentage specified at clause 4
(Commercial Particulars) or such higher or lower percentage as FGI may agree
with the Client, or such lower percentage that FGI may from time to time
determine and notify to the Client upon or whilst an Event of Default is
continuing;

“Purchase and Prepayment Statement” means a statement of the credit and debit
balances on the Receivables Purchased Account, the Funds In Use Account and the
Reserve Account;

“Purchase Price” means the amount payable by FGI to the Client for each Approved
Receivable, calculated in accordance with paragraph 6(b) (Calculation of
Purchase Price) of schedule 2;

“Quasi-Security” means any arrangement by any member of the Group to:

 

  (i)

sell, transfer or otherwise dispose of any of its assets on terms whereby they
are or may be leased to or re-acquired by or any other member of the Group;

 

  (ii)

sell, transfer or otherwise dispose of any of its receivables on recourse terms;

 

20



--------------------------------------------------------------------------------

  (iii)

enter into any arrangement under which money or the benefit of a bank or other
account may be applied, set-off or made subject to a combination of accounts; or

 

  (iv)

enter into any other preferential arrangement having a similar effect,

in circumstances where the arrangement or transaction is entered into primarily
as a method of raising Financial Indebtedness or of financing the acquisition of
an asset

“Reassignment” means the transfer of ownership of a Receivable from FGI to the
Client and “Reassigned” shall be construed accordingly;

“Receivable” means an account receivable arising under a Supply Contract or
other financial obligation due or owing to the Client under a Supply Contract
(including, in each case, any Tax payable by the Debtor), and where the context
so admits shall include a part of an account receivable;

“Receivables Purchased Account” means, in relation to the Receivables Purchase
Facility, the account maintained by FGI in its books, in the name of the Client,
for recording the Notified Value of Receivables;

“Receivables Purchase Facility” means the Facility relating to the purchase of
accounts receivable more particularly described at clause 4.1 (Receivables
Purchase Facility);

“Receivables Purchase Facility Limit” means the facility limit initially
specified at clause 4.1(a) (Commercial Particulars) or such other financial
limit as may be agreed by FGI from time to time for this purpose;

“Recourse” means the right of FGI to require the Client to repurchase a
Receivable (together with its Related Rights) at its Repurchase Price or such
lesser amount as FGI may require;

“Regulatory Change” means any change after the date of this Deed in, or in the
interpretation, administration or application of, or the introduction after the
date of this Deed of, any law, double taxation treaty or regulation including
any law or regulation relating to taxation, capital adequacy, liquidity, reserve
assets, cash ratio or special deposit requirements or any other form of banking
supervision or monetary control or any published practice or concession of any
relevant taxation authority;

“Related Rights” means, in relation to a Receivable:

 

  (i)

other than rights relating to ownership of goods, any rights of the Client as an
unpaid vendor or provider of services under the Supply Contract giving rise to a
Receivable;

 

  (ii)

the benefit of all insurances;

 

  (iii)

all negotiable and non-negotiable instruments, all securities, bonds guarantees
and indemnities;

 

  (iv)

the Financial Records;

 

  (v)

any security interests securing the Receivables,

 

21



--------------------------------------------------------------------------------

  (vi)

all collections and rights to collection on the Receivables; and

 

  (vii)

all other proceeds thereof;

“Relevant Jurisdiction” means, in relation to the Client or a Security Obligor:

 

  (i)

its jurisdiction of incorporation;

 

  (ii)

any jurisdiction where any asset subject to or intended to be subject to the
Security Documents to be created by it is situated; and

 

  (iii)

any jurisdiction where it conducts its business;

“Remittance” means cash, cheques, bills of exchange, negotiable or
non-negotiable instruments, letters of credit, electronic payments, BACS, CHAPS,
and any other remittance or instrument of payment in whatever form received by
FGI or the Client in and towards discharge of a Receivable;

“Repurchase Price” means, in respect of a Receivable in respect of which FGI has
Recourse as provided in paragraph 5(c) (Recourse) of schedule 2, an amount equal
to any Outstanding Prepayments, Discount and other fees and charges as set out
in this Deed in relation to such Receivable;

“Required Reserve Amount” means the amount determined by FGI to be equal to the
value of the Reserves, any Disapproved Receivable, Discount and any fees payable
in accordance with this Deed;

“Reserve Account” means in relation to the Receivables Purchase Facility, the
account maintained by FGI in its books, in the name of the Client, for the
purpose of recording the Required Reserve Amount and payments to be made in
accordance with this Deed;

“Reserves” means any amount for which the Client may be obligated to FGI at any
time, whether under the terms of this Deed, or otherwise, including but not
limited to the payment or repayment of amounts outstanding, any Losses sustained
by FGI as a result of the Client’s breach of any representation or warranty
herein or of any other provision hereof (whether intentional or unintentional),
any adjustments due and any attorneys’ fees, costs and disbursements due,
including, but not limited to, reasonably anticipated claims or to adequately
satisfy reasonably anticipated obligations the Client may owe FGI;

“Sanctioned Territory” means any country which is subject to a financial
sanctions regime or has been designated as a sanctions target by any of the
European Union, Office of Foreign Asset Control, the United Nations, the United
Kingdom and/or other domestic regimes;

“Security Documents” means any security agreements for the time being securing
(directly or indirectly) or creating an Security Interest over all or any of the
Client’s and any Security Obligors’ obligations under the Finance Documents
and/or all or any obligations (present or future, actual or contingent) of the
Client or any Security Obligors to FGI, including (but not limited to) the
Debenture, the US Guaranty, US Patent, Copyright and Trademark Security
Agreement, the Canadian Guarantee and the Canadian Security Agreement;

 

22



--------------------------------------------------------------------------------

“Security Interest” means any mortgage, charge (whether fixed or floating),
pledge, lien, hypothecation, trust, trust arrangement for the purposes of
providing security, assignment, assignment by way of security, tracing or other
equitable right, or:

 

  (i)

any other agreement or arrangement having the effect of conferring security
(including any such interest arising under or in connection with any letter of
credit);

 

  (ii)

any other security interest of any kind or preferring any obligation of any
person; or

 

  (iii)

any other guarantee, indemnity, warranty, agreement or arrangement having the
effect of conferring security;

“Security Obligors” means the Original Security Obligor and any Additional
Security Obligor and “Security Obligor” shall mean any one or more of them as
the context may require;

“Shortfall” means, in relation to a Receivable, the amount (if any) by which the
sums received or recovered by FGI for that Receivable are less than its Notified
Value;

“Sterling” and “£” means the lawful currency of the United Kingdom;

“Subsidiary” of a company or corporation means any company or corporation:

 

  (i)

which is controlled, directly or indirectly by the first-mentioned company or
corporation; or

 

  (ii)

more than half the issued share capital of which is beneficially owned, directly
or indirectly, by the first-mentioned company or corporation; or

 

  (iii)

which is a subsidiary of another subsidiary of the first mentioned company or
corporation;

and, for these purposes, a company or corporation shall be treated as being
controlled by another if that other company or corporation is able to direct its
affairs and/or to control the composition of its board of directors or
equivalent body;

“Supply Contract” means a contract between the Client and a Debtor for the
supply of goods or the provision of services.

“Tax” means any tax, levy, impost, duty or other charge or withholding of a
similar nature (including any penalty or interest payable in connection with any
failure to pay or any delay in paying any of the same);

“Transfer Date” means initially, the Commencement Date and thereafter, each
following Business Day;

“Trust Account” means any bank account referable to the Client, mandated in
favour of and otherwise controlled by FGI and/or declared in trust for FGI
and/or blocked and/or the subject of an automatic sweep of credit balances to
any account of FGI, and which the Client has no right, title or interest in or
to any balance standing from time to time to the credit thereof;

 

23



--------------------------------------------------------------------------------

“Unencumbered” means not subject to a Security Interest or any other interest
(including reservation of ownership) affecting the relevant Group Company’s
absolute and unfettered ownership;

“United Kingdom” means Great Britain and Northern Ireland, but excluding the
Channel Islands and the Isle of Man;

“US Dollars” and “US$” means the lawful currency of the United States of
America.

“US Guaranty” means the US law guaranty dated on or around the date of this Deed
granted by Mad Catz (US) and Mad Catz Interactive (Asia) in favour of FGI.

“US Patent, Copyright and Trademark Security Agreement” means the US law patent,
copyright and trademark agreement dated on or around the date of this Deed
between FGI and each of Mad Catz (US), the Parent and Mad Catz Interactive
(Asia).

“US Payoff Letter” means the US law payoff letter dated on or around the date of
this Deed between (inter alia), Client, certain members of the Group and Wells
Fargo Bank, N.A

 

  (b)

Interpretation

 

  (i)

Unless a contrary intention appears, a reference in this Deed to:

 

  (A)

a “Receivable” includes a reference to any part of a Receivable;

 

  (B)

“FGI”, the “Client”, any “Security Obligor”, any “Party” or any other person
shall be construed so as to include its and any subsequent successors assigns
and transferees in accordance with their respective interests;

 

  (C)

a “Finance Document” or any other agreement or instrument is a reference to that
Finance Document or other agreement or instrument as varied, amended,
supplemented, extended, restated, novated and/or replaced in any manner from
time to time (however fundamentally and even if any of the same increases the
obligations of any member of the Group or provides for further advances);

 

  (D)

“assets” includes any present and future properties, revenues and rights of
every description and includes uncalled capital;

 

  (E)

a “month” is a reference to a period starting on one day in a calendar month and
ending on the numerically corresponding day in the next succeeding calendar
month save that, where any such period would otherwise end on a day which is not
a Business Day, it shall end on the next succeeding Business Day, unless that
day falls in the calendar month succeeding that in which it would otherwise have
ended, in which case it shall end on the immediately preceding Business Day
provided that, if a period starts on the last Business Day in a calendar month
or if there is not numerically corresponding day in the month in which that
period ends, that period shall end on the last Business Day in that later month;

 

24



--------------------------------------------------------------------------------

  (F)

“reasonable endeavours” includes payment by the relevant person of all its own
and any third party’s reasonable costs, fees and expenses;

 

  (G)

a “regulation” includes any regulation, rule, official directive, request or
guideline (whether or not having the force of law) of any governmental,
intergovernmental or supranational body, agency, department or regulatory,
self-regulatory or other authority or organisation;

 

  (H)

“Related Rights” does not include the transfer to FGI of any obligation to
complete the relevant Supply Contract;

 

  (I)

“repay” (or any derivative from thereof) shall, subject to any contrary
indication, be construed to include “prepay” (or, as the case may be, the
corresponding derivative from thereof);

 

  (J)

“VAT” shall be construed as a reference to value added tax including any similar
tax which may be imposed in place thereof from time to time;

 

  (K)

“including” or “includes” means including or includes without limitation;

 

  (L)

the “winding-up”, “dissolution” or “administration” of a company or corporation
shall be construed so as to include any equivalent or analogous proceedings
under the law of the jurisdiction in which such company or corporation is
incorporated or any jurisdiction in which such company or corporation carries on
business, including the seeking of liquidation, winding-up, reorganisation,
dissolution, administration, arrangement, adjustment, protection or relief of
debtors.

 

  (M)

currency symbols “€” and “euros” denote the lawful currency of the member states
of the European Union that adopt the single currency in accordance with the
Treaty and “£” and “Sterling” denote the lawful currency of the United Kingdom;

 

  (N)

a provision of law is a reference to that provision as amended or re-enacted;

 

  (O)

the singular includes the plural and vice versa; and

 

  (P)

a time of day is a reference to New York time.

 

  (ii)

Where in connection with any legal jurisdiction outside England and Wales a word
or phrase in this Deed has no precise counterpart, then this Deed shall be
interpreted as if that word or phrase referred to the closest equivalent in the
jurisdiction concerned.

 

  (iii)

Section, clause schedule and paragraph headings are for ease of reference only
and shall not affect the construction of this Deed.

 

  (iv)

Unless otherwise stated, references to:

 

25



--------------------------------------------------------------------------------

  (A)

clauses are references to a clause in the main body of this Deed;

 

  (B)

schedules are references to a schedule of and to this Deed; and

 

  (C)

paragraphs are references to a paragraph of a schedule.

 

  (v)

References to this Deed include its schedules.

 

  (vi)

Unless a contrary indication appears, a term used in any other Finance Document
or in any notice given under or in connection with any Finance Document has the
same meaning in that Finance Document or notice as in this Deed.

 

  (vii)

A Default is “continuing” if it has not been remedied or waived in writing and
an Event of Default is “continuing” if it has not been waived in writing, in
each case to the satisfaction of FGI. Any waiver given by FGI shall only apply
to the specific occurrence of the specific event referred to in such waiver.

 

3.

Third Party Rights

Unless expressly provided to the contrary in a Finance Document a person who is
not a Party has no right under the Contracts (Rights of Third Parties) Act 1999
to enforce or enjoy the benefit of any term of this Deed.

 

4.

Grant of Facilities

FGI provides the following Facilities to the Client for (1) the repayment of
existing indebtedness and (2) working capital and general corporate purposes
permitted by this Deed:

 

  (a)

Receivables Purchase Facility

 

  (i)

Subject to the terms of this Deed and in particular schedule 2, FGI shall make
available to the Client the Receivables Purchase Facility.

 

  (ii)

The Receivables Purchase Facility includes any provisions set out at clauses 4.1
(Receivables Purchase Facility), 5 (Conditions Precedent) and 7.1 (Operational
and continuing conditions).

 

  (b)

Inventory Facility

 

  (i)

Subject to the terms of this Deed and in particular schedule 3, FGI shall make
available to the Client the Inventory Facility.

 

  (ii)

The Inventory Facility including any of the provisions of clause 4.2 (Inventory
Facility), any provisions completed at clauses 6 (Conditions subsequent) and 7
(Operational and continuing conditions).

 

  (c)

Global Limit

At no time may the aggregate of:

 

  (i)

all Funds In Use;

 

  (ii)

the Inventory Payment Account Balance;

 

26



--------------------------------------------------------------------------------

  (iii)

all outstanding Advances, to the extent not covered by sub-paragraphs (i) and
(ii) above;

 

  (iv)

all unpaid but due and payable Discount; and

 

  (v)

all accrued but due and payable Collateral Management Fees and any other fees
and expenses arising pursuant to this Deed,

exceed the Global Limit.

 

  (d)

Prepayments and Advances

FGI shall pay any Prepayments or Advances made under this Deed to the bank
account the details of which are notified by the Client to FGI or such other
bank account for the receipt of Prepayments or Advances, the details of which
the Client may notify to FGI from time to time.

 

  (e)

Client as Obligors’ agent

 

  (i)

Each Security Obligor by its execution of this Deed irrevocably appoints the
Client to act on its behalf as its agent in relation to the Finance Documents
and irrevocably authorises:

 

  (A)

the Client on its behalf to supply all information concerning itself
contemplated by this Deed to FGI and to give all notices and instructions, to
execute on its behalf any deeds or documents required to be executed in
connection with the Receivables Facility and/or any of the Facilities, to make
such agreements and to effect the relevant amendments, supplements and
variations capable of being given, made or effected by any Security Obligor,
notwithstanding that they may affect any Security Obligor, without further
reference to or the consent of any Security Obligor; and

 

  (B)

FGI to give any notice, demand or other communication to that Security Obligor
pursuant to the Finance Documents to the Client,

and in each case the Security Obligor shall be bound as though the Security
Obligor itself had given the notices and instructions or executed or made the
agreements or effected the amendments, supplements or variations, or received
the relevant notice, demand or other communication.

 

  (ii)

Every act, omission, agreement, undertaking, settlement, waiver, amendment,
supplement, variation, notice or other communication given or made by the Client
or given to the Client under or in connection with any Finance Document on
behalf of any Security Obligor or (whether or not known to any Security Obligor)
shall be binding for all purposes on the relevant Security Obligor as if it had
expressly made, given or concurred with it. In the event of any conflict between
any notices or other communications of the Client and any Security Obligor,
those of the Client shall prevail.

 

27



--------------------------------------------------------------------------------

5.

Fees and expenses

 

  (a)

Closing Fee

The Client shall pay the Closing Fee on the Commencement Date (or as otherwise
agreed with FGI) and all other fees and expenses set out in clause 8.5 (Fees and
Expenses) on the due date for payment and otherwise in accordance with the terms
specified in this Deed.

 

  (b)

Early Termination Fee

If this Deed is terminated for any reason prior to the expiry of the Minimum
Period, or upon the occurrence of an Event of Default, the Client shall pay to
FGI on the date that this Deed is terminated (the “Early Termination Date”) all
and any sums whatsoever or howsoever unpaid but due and payable under this Deed
together with the Early Termination Fee which,

 

  (i)

if the Early Termination Date occurs prior to the first anniversary of the
Commencement Date, the Early Termination Fee shall be an amount equal to three
per cent of the Global Limit.

 

  (ii)

if the Early Termination Date occurs after the first anniversary of the
Commencement Date, but on or before the second anniversary of the Commencement
Date, the Early Termination Fee shall be an amount equal to two per cent of the
Global Limit; and

 

  (iii)

if the Early Termination Date occurs after the second anniversary of the
Commencement Date, but on or before the third anniversary of the Commencement
Date, the Early Termination Fee shall be an amount equal to one per cent of the
Global Limit.

 

  (c)

Non-Utilisation Fee

The Non-Utilisation Fee shall be calculated monthly, commencing on the
Commencement Date. FGI shall debit the Non-Utilisation Fee to the Reserve
Account on the last Business Day of each calendar month in which it accrues.

The Non-Utilisation Fee shall be calculated in accordance with the following
formula:

N% X - F= NUF

where:

 

  N%

is the Non-Utilisation Fee Percentage;

 

  F

the amount by which average Funds in Use are less than:

 

  (A)

from 1st September to 31st December, US$2,000,000; and;

 

  (B)

from 1st January to 31st August, US$1,000,000

 

  NUF

is the Non-Utilisation Fee.

 

28



--------------------------------------------------------------------------------

  (d)

Audit Fee

The Client shall pay to FGI an Audit Fee following the exercise of FGI’s rights
set out at paragraph 7(b) (Information and access) of this schedule 1 and
paragraph 12(c)(xvii) (Instructions) of this schedule 1.

 

  (e)

Monitoring Fee

The Client shall pay to FGI the Monitoring Fee whilst an Event of Default is
continuing.

 

  (f)

Agency Termination Fee

The Client shall pay to FGI the Agency Termination Fee following the exercise of
FGI’s rights set out at paragraph 12(c) (Termination of agency) of schedule 1.

 

  (g)

VAT

 

  (i)

All fees and expenses to which FGI shall be entitled under the terms of this
Deed shall be calculated inclusive of VAT (unless FGI determines otherwise). VAT
shall be payable by the Client upon FGI making a VAT invoice available to the
Client.

 

  (ii)

The Client will comply with any directions given to it by FGI in relation to
obtaining on FGI’s behalf any relief or refund of VAT included in any Receivable
purchased by FGI under this Deed, to the extent that such relief or refund is
available in the event of the Insolvency of the relevant Debtor.

 

6.

General warranties and representations

In addition to and without affecting any other warranty or representation given
elsewhere in this Deed, the Client and each Security Obligor warrants on the
Commencement Date, and so long as any moneys or Facilities are outstanding or
available under this Deed, that:

 

  (a)

Status

it is a limited liability company duly incorporated and validly existing under
the laws of its jurisdiction of incorporation and has the power to own its
property and assets and carry on its business as it is now being and will be
conducted;

 

  (b)

Power and authority

it has the full power to enter into and perform its obligations under the
Finance Documents to which it is a party and has taken all necessary action
(corporate or otherwise) to authorise the unconditional execution, delivery and
performance of its obligations under each such document in accordance with their
respective terms;

 

  (c)

Authorisations

 

  (i)

all Authorisations required or desirable:

 

  (A)

to enable it lawfully to enter into, exercise its rights and comply with its
obligations in the Finance Documents to which it is a party; and

 

29



--------------------------------------------------------------------------------

  (B)

to make the Finance Documents to which it is a party admissible in evidence in
the Relevant Jurisdiction,

 

      

have been obtained or effected and are in full force and effect; and

 

  (ii)

all Authorisations necessary for the conduct of the business, trade and ordinary
activities of members of the Group have been obtained or effected and are in
full force and effect and any requirements thereof have been or will be at the
appropriate time complied with or fulfilled where failure to effect such
Authorisations has or is reasonably likely to have a Material Adverse Effect;

 

  (d)

Binding obligations

Subject to the Legal Reservations, the Finance Documents constitute legal,
valid, binding and enforceable obligations of the party thereto (other than
FGI).

 

  (e)

Non-violation

the entry into and performance of the Finance Documents and the transactions
contemplated hereby and thereby do not and will not conflict with (i) any law or
regulation or any official or judicial order, or (ii) its memorandum or articles
of association; or (iii) any agreement or document to which it is a party or
which is binding upon it or its Collateral where such conflict is has or is
likely to have a Material Adverse Effect;

 

  (f)

Prior disclosure

prior to the entry into of this Deed it has disclosed to FGI every fact or
matter which it knows, or which it might reasonably expect, would influence FGI
in any decision:

 

  (i)

whether or not to enter into a Finance Document; or

 

  (ii)

to accept any person as a guarantor or indemnifier for its obligations to FGI;
or

 

  (iii)

as to the terms of a Finance Document; or

 

  (iv)

as to the making of any Prepayment or Advance;

 

  (g)

Information

the Financial Records and other financial and other business information and
documentation furnished by it to FGI pursuant to this Deed:

 

  (i)

are and were (or shall be) when delivered, true and accurate in all material
respects (in the case of factual information), and not misleading, based upon
reasonable grounds, and honestly believed (in the case of opinions, forecasts
and projections), and in all cases do not contain any misstatement or omit any
material fact; and

 

  (ii)

there has been no Change of Control or Material Adverse Effect since the
delivery of such information to FGI;

 

30



--------------------------------------------------------------------------------

  (h)

Litigation

save as disclosed to FGI in writing, no litigation, arbitration or
administrative proceeding or claim exists (or is current or pending or, to the
best of its knowledge threatened against it) which might reasonably be expected
to cause, by itself or together with any other such proceeding or claim, a
Material Adverse Effect;

 

  (i)

Good title to assets

it has a good, valid and marketable title to, or valid leases or licences of and
all appropriate Authorisations to use, the assets necessary to carry on its
business as presently conducted;

 

  (j)

Existing Security Interests

save as disclosed to and agreed by FGI in writing:

 

  (i)

all of its Collateral is Unencumbered save in favour of FGI (or if subject to an
Security Interest other than to FGI, is subject to intercreditor arrangements in
a form and substance satisfactory to FGI); and

 

  (ii)

no agreement is in place which could oblige it to create any Security Interest
over its Collateral;

 

  (k)

No default

it is not in breach or default under any contract affecting its assets or any
agreement or arrangement or any statutory or legal requirement to an extent or
in a manner which has or is reasonably likely to have a Material Adverse Effect
and no Event of Default has occurred and is continuing;

 

  (l)

Financial Statements

 

  (i)

its Financial Statements were prepared in accordance with Applicable Accounting
Principles and give a true and fair view (and accurate in all material respects)
of its financial condition at the date as of which they were prepared and the
results of its business and operations during the Financial Year (or, as the
case may be, quarter) then ended and disclose or reserve against all material
liabilities (contingent or otherwise) as at that date and all unrealised or
anticipated losses from any commitment entered into by it and which existed on
that date; and

 

  (ii)

the Latest Projections represent a reasonable estimate of its future financial
performance for the periods referred to in them and have been prepared on the
basis of the stated assumptions, which it believes are fair and reasonable in
the light of current and reasonably foreseeable business conditions;

 

  (m)

Management Accounts

the Management Accounts were prepared in accordance with Applicable Accounting
Principles which have been consistently applied (or if not consistently applied,
such inconsistency has been notified to FGI in writing) and give a true and fair
view in all material respects of its financial condition at the date as of which
they were prepared and the results of its business and operations since the
previous Management Accounts were prepared and delivered to FGI;

 

31



--------------------------------------------------------------------------------

  (n)

Tax

it has filed all tax returns and other reports required to be filed and has paid
all Tax, rates and rent imposed on it or upon any of its Collateral when due and
payable;

 

  (o)

Deductions and withholdings

it is not required to make any deduction or withholding from any payment it may
make under this Deed; and

 

  (p)

Pari passu ranking

its payment obligations under the Finance Documents rank at least pari passu
with the claims of all its other unsecured and unsubordinated creditors, except
for obligations mandatorily preferred by law applying to companies generally.

 

7.

General covenants

Each Client and each Security Obligor shall perform and comply with the
following covenants throughout the duration of this Deed.

 

  (a)

Restrictions

No Client or Security Obligor shall without FGI’s prior written consent, such
consent:

 

  (i)

incur any Financial Indebtedness (except pursuant to this Deed or any Permitted
Financial Indebtedness);

 

  (ii)

create or permit to subsist any Security Interest or Quasi-Security Interest
over any of its Receivables or Collateral (except pursuant to the Security
Documents or any Permitted Security); or

 

  (iii)

be a creditor in respect of any Financial Indebtedness or otherwise make credit
(other than normal trade credit permitted pursuant to the terms of a Supply
Contract) available to any person;

 

  (iv)

sell, transfer, lease, lend or otherwise dispose of (whether by a single
transaction or a number of transactions and whether related or not) the whole or
any part of its interest in any Collateral except for the sale at full market
value of stock in trade in the usual course of trading as conducted by the
Client at the Commencement Date; or

 

  (v)

trade under any business name or assumed name, other than those notified by
writing in advance to FGI;

 

  (vi)

do or omit to do anything which would cause a breach of the Security Documents;
or

 

  (vii)

acquire a company or any shares or securities or a business or undertaking (or,
in each case, any interest in any of them) or incorporate a company.

 

  (b)

Information and access

The Client and each Security Obligor shall comply and (where necessary) procure
compliance at all times with all the provisions contained within the Finance

 

32



--------------------------------------------------------------------------------

Documents, and shall provide to FGI all such information and physical access to
premises or locations owned or under the control of the Client or a Security
Obligor as FGI may require from time to time, and each of the Client and any
Security Obligor hereby grants an irrevocable licence to FGI for FGI (and any of
its employees, servants or agents) to enter upon any premises or location owned
or under the control or authority of the Client or the Security Obligor at any
time during normal business hours following reasonable prior notice, other than
following the occurrence of an Event of Default or a Default that is continuing
when no such notice will be required, (at the Client’s or Security Obligor’s
expense) for the purposes of the Finance Documents, for confirming and ensuring
the compliance by FGI with the terms of the Finance Documents, and for the
purposes of FGI’s assessment and monitoring from time to time as it may require
of the location, state, nature, and value of any Collateral at that time, and
for inspecting and/or taking copies of Financial Records.

 

  (c)

Collateral Reporting and Monitoring Requirements

Each of the Client and Security Obligors shall comply with all the Collateral
Reporting and Monitoring Requirements of FGI as respectively detailed in
clause 7 (Operational and continuing conditions), schedule 2, (as the case may
be) or such other requirements of FGI which FGI may notify in writing to the
Client from time to time.

 

  (d)

Notification of default

The Client shall promptly notify FGI if it becomes aware of the occurrence of
any Event of Default or Default.

 

  (e)

Distributions

Other than with the prior written consent of FGI in writing, dividend or other
distribution may be declared, paid, or made upon or in respect of any shares or
other securities of the Parent other than as permitted by this Deed or, provided
no Default has occurred and is continuing, in relation to the intragroup loans
disclosed in writing to FGI prior to the Commencement Date.

 

  (f)

Repetition

Each of the general covenants in this paragraph 7 will be correct and complied
with on each date on which a Prepayment or Advance is made or outstanding or any
Facility and/or Facilities are available under this Deed.

 

8.

General undertakings

The Client and each Security Obligor shall perform and comply with the following
undertakings throughout the duration of this Deed:

 

  (a)

Authorisations

The Client and each Security Obligor shall promptly obtain, comply with and do
all that is necessary to maintain in full force and effect any Authorisation
required under any law or regulation of a Relevant Jurisdiction to:

 

  (i)

enable it to perform its obligations under the Finance Documents;

 

33



--------------------------------------------------------------------------------

  (ii)

subject to the Legal Reservations, ensure the legality, validity, enforceability
or admissibility in evidence of any Finance Document; and

 

  (iii)

carry on its business where failure to do so has or is reasonably likely to have
a Material Adverse Effect.

 

  (b)

Compliance with laws

Each Client and each Security Obligor shall comply in all respects with all laws
to which it may be subject, if failure so to comply would be reasonably likely
to have a Material Adverse Effect.

 

  (c)

Continuing disclosure

Without affecting the generality of paragraph 6(f) (Prior disclosure) of this
schedule 1, the Client shall disclose promptly to FGI any event in relation to
any actual or prospective Change of Control of the Client or any Security
Obligor which the Client becomes aware of during the currency of this Deed.

 

  (d)

Costs and expenses

The Client shall pay to FGI all costs and expenses (including administrative
costs and legal fees) reasonably and properly incurred by FGI in entering into
the Finance Documents (subject, for the avoidance of doubt, to the limitations
set out in any fee indemnity letter) and in varying or enforcing their terms or
in obtaining a release or waiver in respect of the matters referred to in
paragraph 6(j) (Unencumbered Receivables) of this schedule 1.

 

  (e)

Sale of business

Other than as permitted by the Finance Documents, neither the Client nor any
Security Obligor shall transfer in whole or in part any of its business and
assets to any other person, other than obsolete assets that are disposed of on
arm’s length terms nor will it enter into any arrangements or agreements under
which any other person issues Invoices in respect of the Client’s business or
performs its obligations under any Supply Contract.

 

  (f)

Restriction on dealings

The Client and each Security Obligor shall not charge, sell, discount, factor,
dispose of or otherwise deal with its Receivables (other than with FGI) without
the prior written consent of FGI.

 

  (g)

Insolvency Regulation

For the purposes of The Council of the European Union Regulation No. 1346/2000
on Insolvency Proceedings (the “Regulation”), the Client and each Security
Obligor hereby:

 

  (i)

declares that its centre of main interest (as that term is used in Article 3(1)
of the Regulation) is situated in its jurisdiction of incorporation and it has
no “establishment” (as that term is used in Article 2(h) of the Regulation) in
any other jurisdiction; and

 

34



--------------------------------------------------------------------------------

  (ii)

undertakes that it will not change its centre of main interest without the prior
written consent of FGI.

 

  (h)

Change in Financial Year

The Client shall advise FGI if it changes its Financial Year for any reason.

 

  (i)

Applicable Accounting Principles

The Client shall ensure that each set of Financial Statements and Management
Accounts delivered to FGI in accordance with paragraph 10(b) (Provision of
Financial Information) of this schedule 1 is prepared using Applicable
Accounting Principles, unless in relation to any set of Financial Statements the
Client notifies FGI that there has been a change in Applicable Accounting
Principles and the Auditors deliver to FGI:

 

  (i)

a description of any change necessary for such Financial Statements to reflect
Applicable Accounting Principles; and

 

  (ii)

sufficient information, in form and substance as may be reasonably required by
FGI, to enable FGI to determine whether paragraph 6(m) (Financial Statements) of
this schedule 1 has been complied with and make an accurate comparison between
the financial position represented in such Financial Statements and previous
Financial Statements.

 

  (j)

Cessation or change of business

The Client shall advise FGI of any intention to cease carrying on the business
or any material change to the nature of the business (described at clause 4.1
(Receivables Purchase Facility)), carried on as at the Commencement Date.

 

  (k)

Conduct of business

The Client and each Security Obligor shall conduct and carry on its business in
a proper and efficient manner and keep or cause or procure to be kept proper
books of account and not make any material alteration in the nature or mode of
conduct of any such business.

 

  (l)

Insurance

 

  (i)

Without prejudice to any particular requirements of FGI, the Client and each
Security Obligor shall maintain product and public liability insurances and such
other insurances on and in relation to its business and assets against those
risks and to the extent as is usual for companies carrying on the same or
substantially similar business.

 

  (ii)

All insurances must be with reputable independent insurance companies or
underwriters.

 

  (m)

Additional Group companies

The Client and each Security Obligor shall procure that a Security Interest is
granted to FGI over or affecting any asset of any company which becomes a member
of the Group after the Commencement Date.

 

35



--------------------------------------------------------------------------------

  (n)

FX Unlimited

The Client shall not (and shall each procure no member of the Group shall):

 

  (i)

lend or otherwise transfer any funds to FX Unlimited; or

 

  (ii)

transfer cash or any other asset to FX Unlimited; or

 

  (iii)

permit any Security Interest to be granted in respect of FX Unlimited.

 

9.

Increased costs

The Client shall within 3 Business Days of a demand by FGI, pay for the account
of FGI the amount of any Increased Costs incurred by FGI or any of its
Associates as a result of a Regulatory Change made after the date of this Deed,
and if it is or becomes contrary to any law or regulation for FGI to make
available the Receivables Purchase Facility and/or the Facilities under this
Deed, FGI may at any time notify the Client in writing that all Receivables
(including any previously classified Approved Receivables) shall become
Disapproved Receivables and require the Client to pay to FGI the aggregate
Repurchase Price in relation to all and any Outstanding Receivables (together
with accrued Discount and Collateral Management Fees) and repay the Inventory
Payment Account Balance (together with any accrued Interest) and all other sums
(howsoever arising), then or thereafter due, owing or incurred to FGI under the
Finance Documents.

 

10.

Financial information

 

  (a)

Books and records

The Client shall maintain at all times, books, records and accounts which are
complete and correct in all material respects and in relation to which timely
entries are made of their transactions in accordance with Applicable Accounting
Records.

 

  (b)

Provision of Financial Information

The Client undertakes to deliver to FGI:

 

  (i)

Financial Statements

the Financial Statements for each Financial Year as soon as the same become
available, but in any event within 120 days of the expiry of that Financial
Year;

 

  (ii)

Management Accounts

the Management Accounts as soon as the same become available, but in any event
within 30 days after the end of each calendar month to which such Management
Accounts relate;

 

  (iii)

Latest Projections

the projected balance sheets, anticipated capital expenditure, statements of
income and expense and statements of cash flow for the Group as at the end of
and for each calendar month of such Financial Year, no later than 30 days after
the beginning of each Financial Year; and

 

36



--------------------------------------------------------------------------------

  (iv)

Other information

upon reasonable notice, such other information about the business, operations
and financial condition of the Group as FGI may reasonably require from time to
time.

 

  (c)

Compliance certificate

The Client undertakes to deliver to FGI, together with the financial statements
delivered under paragraphs 10(b)(i) and 10(b)(ii) of this schedule 1, a
certificate signed by an officer of the Client confirming that no Event of
Default has occurred or (as the case may be) setting out the details of any
Event of Default that has occurred and the steps being taken to remedy the same.

 

11.

Indemnity

 

  (a)

General indemnity

The Client hereby agrees to indemnify FGI on demand on a full indemnity basis
(whether or not FGI has made a Prepayment and/or an Advance) against Loss
sustained, suffered or incurred by FGI in relation to any breach by the Client
of any representation, warranty, covenant or undertaking made or given to FGI in
this Deed, other than to the extent that such Loss is the result of FGI’s gross
negligence or wilful misconduct.

 

  (b)

Specific indemnities

The Client and each Security Obligor also hereby agrees to indemnify FGI against
any Loss sustained, suffered or incurred by FGI in relation to:

 

  (i)

any act or omission of the Client or any Security Obligor;

 

  (ii)

in connection with the negotiation, operation, variation or enforcement of the
Finance Documents (including reasonably and properly incurred legal fees,
charges, disbursements, survey and valuation fees, expenses, and VAT);

 

  (iii)

the release of Receivables from Security Interests;

 

  (iv)

dealing with disputes by Debtors;

 

  (v)

issuing proceedings to collect Receivables (including all costs, interest and
disbursements payable to any third party arising from claims or proceedings) or
otherwise enforcing or attempting to enforce payment and collection of all and
any Receivables and in settling or compromising any dispute or claim (whether
justified or not) by a Debtor;

 

  (vi)

all claims, actions and demands made by any Debtor against FGI and all
reasonably and properly incurred costs, Interest and expenses arising therefrom;

 

  (vii)

a Shortfall;

 

  (viii)

any stamp, documentary, registration, and other similar duties or Tax in
connection with the Finance Documents;

 

37



--------------------------------------------------------------------------------

  (ix)

converting any currency to a different currency, in accordance with the terms of
this Deed; or

 

  (x)

any of the fees and expenses detailed in clause 8 (Fees and Expenses),

and if a Client or Security Obligor fails to pay when due any of the amounts
contemplated by this paragraph 11 of this schedule 1 FGI shall be entitled to
debit such amounts to any account of the Client with FGI.

 

  (c)

Bank charges

FGI shall be entitled to debit to the Reserve Account: all bank charges and
costs and expenses incurred by FGI in relation to any account to which it
directs that any payments by Debtors shall be credited.

 

12.

Default

 

  (a)

Events of Default

Each of the events set out below is an Event of Default:

 

  (i)

Breach of trust

the Client is in breach of any of the provisions of paragraphs 8(b)(i) to
(iii) inclusive (Payments) of schedule 2 and such breach is not remedied within
2 Business Days of the Client becoming aware of such breach or the date upon
which FGI has notified the Client of such breach (whichever is the earlier);

 

  (ii)

Non-payment

the Client or Security Obligor does not pay any sum due from it under any
Finance Document, in the currency, at the time, and in the manner specified in
the relevant Finance Document, other than where such failure to pay is caused by
an administrative or technical error and payment is made within 2 Business Days
of its due date or the date upon which FGI has notified the Client or any
Security Obligor of such breach (whichever is the earlier);

 

  (iii)

Breach of representation

any representation, warranty, covenant or undertaking made or deemed to be
repeated by a Client or any Security Obligor in any Finance Document or in any
document delivered pursuant to it is not complied with in any respect which FGI
considers material or is or proves to have been incorrect or misleading when
made or deemed to be repeated

 

  (iv)

Breach of general undertakings

the Client or any Security Obligor fails duly to perform or comply with any
obligation expressed to be assumed by it in paragraphs 8 (General undertakings)
and 10 (Financial information) of this schedule 1 and such failure (if capable
of remedy) is not remedied within 5 Business Days of the Client becoming aware
of such breach or the date upon which FGI has notified the Client of such breach
(whichever is the earlier);

 

38



--------------------------------------------------------------------------------

  (v)

Breach of other obligations

the Client or any Security Obligor fails duly to perform or comply with any
other obligation expressed to be assumed by it in any of the Finance Documents
(not otherwise expressly specified in this paragraph 12(a) (Events of Default)
of this schedule 1) and such failure (if capable of remedy) is not remedied
within 5 Business Days of the Client or any Security Obligor becoming aware of
such breach or the date upon which FGI has notified the Client of such breach
(whichever is the earlier) or if any such Finance Document shall terminate
(other than in accordance with its terms or with the written consent of FGI) or
become void or unenforceable;

 

  (vi)

Cross-default

any Financial Indebtedness is not paid when due or are declared to be or
otherwise becomes due and payable prior to their specified maturity or any
creditor of the Client or Security Obligor becomes entitled to declare any such
indebtedness due and payable prior to its specified maturity provided that no
Event of Default shall have occurred under this paragraph 12(vi) if the
aggregate amount of Financial Indebtedness falling within this paragraph 12(vi)
is less than US$250,000;

 

  (vii)

Insolvency

the Client or any Security Obligor becomes Insolvent or subject to Insolvency
Proceedings;

 

  (viii)

Security Interest enforceable

any Security Interest or Quasi-Security on or over the Collateral of the Client
or any Security Obligor becomes enforceable and any step (including the taking
of possession or the appointment of a receiver, manager or similar person) is
taken to enforce that Security Interest or Quasi-Security;

 

  (ix)

Expropriation

all or any material part of the shares or Collateral of the Client or any
Security Obligor is seized, compulsorily acquired, nationalised or otherwise
expropriated or custody or control of the same being vested in it by any public
authority or any court of competent jurisdiction at the instance of any public
authority, except where contested in good faith by proper proceedings diligently
pursued where a stay of enforcement is in effect;

 

  (x)

Termination of any guarantee

any guarantee of any amounts due and payable under any of the Finance Documents
shall be terminated, revoked or declared void or invalid;

 

  (xi)

Incapacity of any guarantor

the occurrence of the events referred to or similar to those referred to at
paragraphs 12(a)(viii) to 12(a)(ix) (inclusive) of this schedule 1 arising in
relation to any surety, guarantor or indemnifier of the obligations of the
Client arising under the Finance Documents;

 

39



--------------------------------------------------------------------------------

  (xii)

Judgements

one or more final judgments for the payment of money aggregating in excess of
£100,000 (whether or not covered by insurance) shall be rendered against the
Client or any Security Obligor and the Client or relevant Security Obligor fails
to discharge the same within 7 Business Days from the date of entry thereof or
to appeal therefrom;

 

  (xiii)

Loss of Collateral

any loss, theft, damage or destruction of any item or items of the Collateral
occurs or any attachment, seizure, distress, lien or other claim is made or
asserted against any item or items of the Collateral which in the opinion of FGI
(A) materially and adversely affects or is reasonably likely to affect the
operation of the Client’s business or the ownership or other rights of the
Client in the Collateral or the Client’s use of the Collateral or (B) is
material in amount and/or value and is not adequately covered by insurance;

 

  (xiv)

Cessation of business

the Client ceases carrying on the business or the nature of the business carried
on as at the Commencement Date;

 

  (xv)

Absence of Notifications

the Client fails to deliver any Notification for a period in excess of 10
Business Days;

 

  (xvi)

Illegality

it is or will become unlawful for the Client or any Security Obligor to perform
or comply with any of its obligations under any Finance Document or any such
obligation is not or ceases to be legal, valid and binding;

 

  (xvii)

Repudiation

the Client or any Security Obligor repudiates or does or causes to be done
anything evidencing an intention to repudiate any Finance Document;

 

  (xviii)

Invalidity

the Finance Documents do not come into, or cease to be in, full force and effect
or are not for any reason valid and binding upon and enforceable in all respects
against the Client or any Security Obligor;

 

  (xix)

Material Adverse Effect

there occurs a Material Adverse Effect;

 

  (xx)

Change of Control

there occurs a Change of Control;

 

40



--------------------------------------------------------------------------------

  (xxi)

Qualification of Financial Statements

any Auditor qualifies their report on the audited Financial Statements of the
Client (and/or any audited consolidated financial statements) in any way
whatsoever (except where the qualification is of a technical nature and the
remedy for the matter giving rise to the qualification will have no effect on
the results of the relevant company for the period to which such Financial
Statements relate or on the consolidated financial position of the Group as at
the end of such period); or

 

  (xxii)

Withdrawal of waiver

any Encumbrancer, having waived or released its rights to any Receivable,
withdraws or attempts to withdraw such waiver of release or otherwise asserts
any interest adverse to FGI in any of Receivables vested in FGI; or

 

  (xxiii)

Operational covenants

there occurs in relation to any operational covenant (as detailed in 6
(Operational and continuing conditions)) four separate breaches during any
12-month rolling period whether such breaches have been remedied to the
satisfaction of FGI or otherwise.

 

  (b)

Repeated breaches

If the same Event of Default has occurred on four separate occasions during any
rolling 12-month period (having been duly remedied or waived on each occasion),
a cure period for remedying the next occurrence of such Event of Default
occurring within the relevant 12-month rolling period will only be available if
FGI so permits in its sole discretion.

 

  (c)

Consequences of Default

Upon or at any time following an Event of Default which is continuing, FGI:

 

  (i)

No Prepayment or Advance

shall be under no obligation to make an Prepayment or make an Advance to the
Client; and/or

 

  (ii)

Right of Recourse

shall have the right of immediate Recourse in respect of all Outstanding
Receivables but so that the ownership of any such Receivables shall not vest
effectively in the Client until the Repurchase Price of all such Receivables has
been received by FGI; and/or

 

  (iii)

Prepayment Percentage

may reduce the Prepayment Percentage (including to zero); and/or

 

41



--------------------------------------------------------------------------------

  (iv)

Funds In Use

may demand immediate payment of all Funds In Use and all and any other sums due
from the Client or any Security Obligors pursuant to this Deed; and/or

 

  (v)

Increase Discount

may increase the Discount subsisting at that time by three percentage points
(which the Client and FGI agree is an acceptable increase to compensate FGI for
its increased risk in such circumstances); and/or

 

  (vi)

Default Rate

may determine that Interest shall accrue at the Default Rate; and/or

 

  (vii)

Disapproved Receivables

may designate previously Approved Receivables as Disapproved and designate
Receivables which are subsequently Notified as Disapproved Receivables; and/or

 

  (viii)

Termination of agency

may terminate the agency detailed at paragraph 8(a)(ii) (Collection) of
schedule 2 and exercise all rights arising in relation to the termination of
such agency; and/or

 

  (ix)

Loss

may debit any account of the Client held with FGI with the amount of any Loss
(including, for the avoidance of doubt, the cost of all time expended by FGI in
protecting or enforcing FGI’s rights and interests acquired pursuant to the
Finance Documents) as a consequence of the occurrence of such Event of Default;
and/or

 

  (x)

Fees and charges

may debit any account with the amount of fees which FGI would have earned under
paragraph 5(b) and third party charges incurred by FGI had such rights not
arisen (or where such fees and charges are incapable of precise calculation,
FGI’s reasonable estimate of such fees and charges calculated in a reasonable
manner consistent with the performance and forecasts of the Client prior to the
occurrence of such Event of Default); and/or

 

  (xi)

Set-off

may exercise all and any rights of set-off and/or combination and consolidation
of all and any of the accounts of the Client held with FGI; and/or

 

42



--------------------------------------------------------------------------------

  (xii)

Notice of assignment

may give, or may require that the Client shall immediately give, notice to each
Debtor of the purchase by and assignment to FGI of Receivables, in such form and
manner as FGI may direct; and/or

 

  (xiii)

Security Documents

may take any steps to enforce the Security Documents or any guarantee or
indemnity of the Client’s or Security Obligor’s obligations arising under the
Finance Documents granted in FGI’s favour; and/or

 

  (xiv)

Outstanding Advances

may by written notice declare all and any outstanding Advances in relation to
all or any of the Facilities to be due and payable on demand or on any date
specified by FGI in such notice, whereupon such Advances shall become so due and
payable on demand or on such date (as the case may be), together with all and
any other sums owed by the Client under or pursuant to this Deed and/or (as the
case may be) subject to such alternative repayment arrangements; and/or

 

  (xv)

Instructions

may instruct, at the Client’s expense, such persons as FGI considers appropriate
to undertake at any time and with or without notice an investigation, inspection
and analysis of the Receivables and/or the Collateral whether at any of the
Client’s premises, locations or otherwise; and/or

 

  (xvi)

Auditors

may require the Client to procure, at its own expense, that the Client’s
Auditors (or such other persons as FGI may request) report directly to FGI on
any matters relating to the financial affairs of the Client; and/or

 

  (xvii)

Monitoring Fee

may charge the Monitoring Fee; and/or

 

  (xviii)

Termination

may terminate this Deed (although shall not be obliged to do so).

 

  (d)

Accounts

In any litigation or arbitration proceedings arising out of or in connection
with a Finance Document, the entries made in the accounts maintained by FGI are
prima facie evidence of the matters to which they relate.

 

  (e)

Certification

The Client and each Security Obligor agrees to be bound by a certificate (except
as to manifest error, or errors in law) signed by an authorised signatory of FGI
as to the amount of any Loss whether actual or contingent referred to in
paragraph 12(c)(ix) (Loss) of this schedule 1 and the fees and charges referred
to in clause 8 (Fees and

 

43



--------------------------------------------------------------------------------

Expenses) and/or the amount at any time owed by the Client or any Security
Obligor to FGI or vice versa, howsoever arising.

 

  (f)

No effect

Unless specifically provided to the contrary, termination of this Deed shall
neither affect the rights and obligations of any party in relation to
Receivables or Collateral which are in existence on the date of termination nor
the continued calculation of the Discount in relation to Receivables or Interest
in relation to Advances against Eligible Inventory. Such rights and obligations
shall remain in full force and effect until duly extinguished.

 

13.

Interest

 

  (a)

Accrual of Interest and other sums

Without prejudice to paragraph 13(c) (Default Rate) of this schedule 1, any
Interest, Discount commission or fee accruing under a Finance Document shall
accrue from day to day (including the day on which an Advance is drawn), and
shall be computed on the basis of a 360-day year and the number of days elapsed.

 

  (b)

Debiting of Interest

 

  (i)

Accrued Interest shall be debited to the relevant Account monthly although the
Client and FGI agree that for administrative convenience all Interest payable in
respect of the Inventory Payment Account Balance may be debited by FGI to the
Reserve Account at such time.

 

  (ii)

FGI reserves the right to require actual payment of all Interest by cheque drawn
by the Client or such other form of remittance as FGI may from time to time
specify.

 

  (iii)

FGI may compound unpaid Interest with monthly rests at such times as FGI shall
consider appropriate

 

  (c)

Default Rate

If the Client fails to pay any amount due in relation to the Facilities on its
due date, the Client shall be liable (if FGI so requires) for Interest on such
amount from the date of such default until the date of actual payment (as well
as after as before judgment or demand) at the Default Rate in substitution for
the liability for Interest on such defaulted amount at the Interest Rate. Such
Interest shall be payable on demand and, to the extent not actually paid, shall
be compounded monthly in arrears and debited to the Reserve Account and shall be
payable before as well as after any judgment.

 

  (d)

No penalty

FGI and the Client agree that the Default Rate represents a genuine pre-estimate
of FGI’s additional administrative and funding and other costs, loss and
increased risk and is not a penalty.

 

44



--------------------------------------------------------------------------------

14.

Currencies

 

  (a)

Currency of account

Except as otherwise expressly provided in this Deed, US Dollars is the currency
of account and payment for any sum due from the Client to FGI in respect of the
Facilities.

 

  (b)

Conversion

Except as otherwise expressly provided in this Deed, all monies received or held
by FGI under this Deed may be converted from their existing currency into US
Dollars at the spot rate of exchange of FGI’s bankers for US Dollars as at the
date of such conversion. FGI shall have no liability to the Client in respect of
any loss resulting from any fluctuation in exchange rates after any such
conversion.

 

  (c)

Currency indemnity

No payment to FGI (whether under any judgment or court order or in the
liquidation, administration or dissolution of the Client or otherwise) shall
discharge the obligation or liability of the Client in respect of which it was
made, unless and until FGI shall have received payment in full in the currency
in which the obligation or liability was incurred or (if different) is expressed
to be payable and, to the extent that the amount of any such payment shall on
actual conversion into such currency fall short of such obligation or liability
expressed in that currency, FGI shall have a further separate cause of action
against the Client.

 

15.

Variation

Except as otherwise expressly provided for in this Deed, no variation of this
Deed shall be valid unless it is in writing and signed on behalf of the Client
by an officer or, in the case of FGI, by an authorised signatory, and for the
avoidance of doubt may not be effected by electronic communication.

 

16.

Partial Invalidity

If, at any time, any provision of the Finance Documents is or becomes illegal,
invalid or unenforceable in any respect under any law of any jurisdiction,
neither the legality, validity or enforceability of the remaining provisions nor
the legality, validity or enforceability of such provision under the law of any
other jurisdiction will in any way be affected or impaired.

 

17.

Remedies and waivers

No failure to exercise, nor any delay in exercising, on the part of FGI, any
right or remedy under the Finance Documents, shall operate as a waiver, nor
shall any single or partial exercise of any right or remedy prevent any further
or other exercise or the exercise of any other right or remedy. The rights and
remedies provided in this Deed are cumulative and not exclusive of any rights or
remedies provided by law.

 

18.

Amendments and waivers

Any provision of a Finance Document may be amended only if the parties thereto
so agree in writing and any breach of a Finance Document may be waived before or
after it occurs only if FGI so agrees in writing. A waiver given or consent
granted by FGI under a Finance

 

45



--------------------------------------------------------------------------------

Document will be effective only if given in writing and then only in the
instance and for the purpose for which it is given.

 

19.

Reliance

FGI shall be entitled to rely upon any act done or document signed or any
electronic mail or facsimile or oral communication sent by any person purporting
to act, sign, send or make on behalf of the Client despite any defect in or
absence of authority vested in such person.

 

20.

Disclosure

FGI may supply a copy of this Deed or any variation of it to any party having
security over the Client’s Collateral.

 

21.

Set-off

 

  (a)

Unfettered rights

 

  (i)

In addition to any right of set-off or other similar right to which FGI may be
entitled in law:

 

  (A)

FGI may at any time and without notice to the Client combine and consolidate all
or any of the Accounts; and

 

  (B)

FGI may (but shall not be obliged to) set off any obligation (contingent or
otherwise under the Finance Documents or which has been assigned to FGI) against
any obligation (whether or not matured) owed by FGI to the Client, regardless of
the place of payment, booking branch or currency of either obligation.

 

  (ii)

If the obligations are in different currencies, FGI may convert either
obligation at a market rate of exchange in its usual course of business for the
purpose of the set-off.

 

  (iii)

If either obligation is unliquidated or unascertained, FGI may set off in an
amount estimated by it in good faith to be the amount of that obligation.

 

  (b)

Restricted rights

The Client’s obligations to FGI shall continue without any right of set-off or
counterclaim by the Client against FGI until all monies due to FGI hereunder
have been discharged in full.

 

  (c)

Client payments

The Client will make all payments due under this Deed in full without set-off,
retention or counterclaim whatsoever and howsoever arising, free and clear of
deductions or withholdings on the due date to such account of FGI as FGI may
specify from time to time.

 

  (d)

Deduction or withholding

If the Client is compelled by law to make any deduction or withholding from any
sum payable to FGI under this Deed, the Client shall immediately pay to FGI such

 

46



--------------------------------------------------------------------------------

additional amount as shall be required to ensure that FGI shall receive in
aggregate the amount it would have received but for such deduction or
withholding.

 

22.

Authority to contact bank

The Client irrevocably:

 

  (a)

authorises FGI to provide the Client’s bankers (including for this purpose any
bank with which the Client has or has had an account), accountants and/or
auditors with, and to obtain from the Client’s bankers, accountants and/or
auditors such information about its business, assets, financial condition or the
operation of this Deed as FGI or they may require;

 

  (b)

authorises its bankers, accountants and auditors to provide FGI with such
information as it may require; and

 

  (c)

authorises FGI to obtain from Debtors their consent to the taking of references
from their bankers.

 

23.

Confidentiality

The contents of any report (whether written or oral) prepared by or on behalf of
FGI for the purposes of FGI considering whether or not to permit any drawing
under or to continue the Receivables Purchase Facility and/or the Facilities
shall remain confidential and shall not be available to the Client for any
reason or purpose (save for any requirement of law) in whole or in part and
whether in original or copy form.

 

24.

Confidential Information

 

  (a)

FGI agrees to keep all Confidential Information confidential and not to disclose
it to anyone, save to the extent permitted by Clause 25 below, and to ensure
that all Confidential Information is protected with security measures and a
degree of care that would apply to its own confidential information.

 

  (b)

FGI may disclose:

 

  (i)

to any of its Associates and any of its or their officers, directors, employees,
professional advisers, auditors, partners and representatives such Confidential
Information as FGI shall consider appropriate if any person to whom the
Confidential Information is to be given pursuant to this paragraph (b) is
informed in writing of its confidential nature and that some or all of such
Confidential Information may be price-sensitive information except that there
shall be no such requirement to so inform if the recipient is subject to
professional obligations to maintain the confidentiality of the information or
is otherwise bound by requirements of confidentiality in relation to the
Confidential Information;

 

  (ii)

to any person:

 

  (1)

to (or through) whom it assigns or transfers (or may potentially assign or
transfer) all or any of its rights and/or obligations under one or more Finance
Documents, to any of that person’s Associates, representatives and professional
advisers;

 

47



--------------------------------------------------------------------------------

  (2)

with (or through) whom it enters into (or may potentially enter into), whether
directly or indirectly, any sub-participation in relation to, or any other
transaction under which payments are to be made or may be made by reference to,
one or more Finance Documents and/or one or more Credit Parties and to any of
that person’s Associates, representatives and professional advisers;

 

  (3)

appointed by FGI or by a person to whom paragraph (b)(ii)(1) or (b)(ii)(2) above
applies to receive communications, notices, information or documents delivered
pursuant to the Finance Documents on its behalf;

 

  (4)

who invests in or otherwise finances (or may potentially invest in or otherwise
finance), directly or indirectly, any transaction referred to in paragraph
(b)(ii)(1) or (b)(ii)(2) above;

 

  (5)

to whom information is required or requested to be disclosed by any court of
competent jurisdiction or any governmental, banking, taxation or other
regulatory authority or similar body, the rules of any relevant stock exchange
or pursuant to any applicable law or regulation;

 

  (6)

to whom information is required to be disclosed in connection with, and for the
purposes of, any litigation, arbitration, administrative or other
investigations, proceedings or disputes; or

 

  (c)

with the consent of the Parent,

in each case, such Confidential Information as FGI shall consider appropriate
if:

 

  (d)

in relation to paragraphs (b)(ii)(1), (b)(ii)(2) or (b)(ii)(3) above, the person
to whom the Confidential Information is to be given has entered into a
Confidentiality Undertaking except that there shall be no requirement for a
Confidentiality Undertaking if the recipient is a professional adviser and is
subject to professional obligations to maintain the confidentiality of the
Confidential Information;

 

  (e)

in relation to paragraph (b)(ii)(4) above, the person to whom the Confidential
Information is to be given has entered into a Confidentiality Undertaking or is
otherwise bound by requirements of confidentiality in relation to the
Confidential Information they receive and is informed that some or all of such
Confidential Information may be price-sensitive information; and

 

  (f)

in relation to paragraphs (b)(ii)(5) and (b)(ii)(6) above, the person to whom
the Confidential Information is to be given is informed of its confidential
nature and that some or all of such Confidential Information may be
price-sensitive information except that there shall be no requirement to so
inform if, in the opinion of FGI, it is not practicable so to do in the
circumstances.

 

48



--------------------------------------------------------------------------------

25.

Notices

 

  (a)

Communications in writing

Any communication to be made under or in connection with the Finance Documents
shall be made in writing and, unless otherwise stated, may be made by fax or
letter.

 

  (b)

Addresses

The address and fax number (and the department or officer, if any, for whose
attention the communication is to be made) of each Party for any communication
or document to be made or delivered under or in connection with the Finance
Documents is that identified with its name below or any substitute address, fax
number or department or officer as one Party may notify to the other Party by
not less than five Business Days’ notice.

 

  (c)

Delivery

 

  (i)

Subject to paragraph 24(c)(ii) below, any communication or document made or
delivered by one person to another under or in connection with the Finance
Documents will only be effective:

 

  (A)

if by way of fax, when received in legible form; or

 

  (B)

if by way of letter, when it has been left at the relevant address or five
Business Days following the day on which it was despatched by first class mail
postage prepaid,

and, if a particular department or officer is specified with the execution of
any Party below, if addressed to that department or officer.

 

  (ii)

Any communication or document to be made or delivered to FGI will be effective
only when actually received by FGI and then only if it is expressly marked for
the attention of the department or officer identified with the execution of FGI
below (or any substitute department or officer as FGI shall specify for this
purpose).

 

  (d)

Electronic communication

 

  (i)

Save where stated to the contrary, any communication to be made between the
Parties under or in connection with the Finance Documents may be made by
electronic mail or other electronic means, and the Parties agree:

 

  (A)

that, unless and until notified to the contrary, this is to be an accepted form
of communication;

 

  (B)

to notify each other in writing of their electronic mail address and/or any
other information required to enable the sending and receipt of information by
that means; and

 

  (C)

to notify each other of any change to their address or any other such
information supplied by them.

 

  (ii)

Any electronic communication made between the Parties will be effective only
when actually received in readable form and in the case of any

 

49



--------------------------------------------------------------------------------

 

electronic communication made by the Client to FGI only if it is addressed in
such a manner as FGI shall specify for this purpose.

 

  (e)

English language

 

  (i)

Any notice given under or in connection with any Finance Document must be in
English.

 

  (ii)

All other documents provided under or in connection with any Finance Document
must be:

 

  (A)

in English; or

 

  (B)

if not in English, and if so required by FGI, accompanied by a certified English
translation and, in this case, the English translation will prevail unless the
document is a constitutional, statutory or other official document.

 

26.

Counterparts

Each Finance Document may be executed in any number of counterparts, and this
has the same effect as if the signatures (and seals, if any) on the counterparts
were on a single copy of the Finance Document.

 

27.

Assignment and Agency

 

  (a)

The Client and/or the Security Obligors shall not be entitled to assign, novate,
charge or declare a trust over any of its rights or delegate any of its
obligations under this Deed without the prior written consent of FGI.

 

  (b)

FGI may assign or transfer all or any part of its rights under this Deed. The
Client shall, immediately upon being requested to do so by FGI, enter into such
documents as may be necessary or desirable to effect such assignment or
transfer.

 

  (c)

FGI may at its sole discretion and at the Client’s expense, appoint an agent in
respect of any aspect of this Deed and any other Finance Document.

 

28.

Syndication/Sub-Participation

The Client and the Security Obligors undertake to assist and co-operate with FGI
in any syndication, sub-participation, sale or transfer of FGI’s interest in the
Finance Documents in such manner and to such extent as the FGI may from time to
time reasonably require, therewith.

 

29.

Publicity

 

  (a)

The Client and the Security Obligors shall consent (such consent not to be
unreasonably withheld) to any reasonable request from FGI to publicise details
of the transaction contemplated by the Finance Documents subject to receiving
five Business Days’ notice of the details to be made public. Further, once any
details have been made public in accordance with this paragraph 29, any further
publicity relating to those details shall not require further consent from the
Client.

 

  (b)

The Client and the Security Obligors shall not publicise details of the
transaction contemplated by the Finance Documents without first obtaining FGI’s
written

 

50



--------------------------------------------------------------------------------

consent. For the avoidance of doubt, the Client may disclose details of the
transaction contemplated by the Fianance documents to any governmental,
intergovernmental or supranational body, agency, department or regulatory,
self-regulatory or other authority or organisation to whom, and to the extent
that, information is required to be disclosed by any applicable law or
regulation.

 

30.

Exclusion of prior agreements

Other than the provisions of any fee indemnity letter, the terms of this Deed
are the only terms agreed between FGI and the Client and the Security Obligors
in relation to the matters referred to herein. All earlier agreements,
warranties and representations, express or implied, oral or in writing, are
hereby excluded.

 

31.

Additional Security Obligors

 

  (a)

FGI may request (and the Client shall procure) that any member of the Group
become a Security Obligor and grant such Security Interests as FGI may require.

 

  (b)

A member of the Group shall become a Security Obligor if:

 

  (i)

the Client and the proposed Security Obligor deliver to FGI a duly completed and
executed Accession Deed; and

 

  (ii)

FGI has received all of the documents and other evidence as it specifies in
writing in relation to that Security Obligor, each in form and substance
satisfactory to FGI.

 

32.

Governing Law

This Deed is governed by English law.

 

33.

Jurisdiction of English courts

 

  (a)

The courts of England have exclusive jurisdiction to settle any dispute arising
out of or in connection with this Deed (including a dispute regarding the
existence, validity or termination of this Deed) (a “Dispute”).

 

  (b)

The Parties agree that the courts of England are the most appropriate and
convenient courts to settle Disputes and accordingly no Party will argue to the
contrary.

 

  (c)

Without prejudice to any other mode of service allowed under any relevant law,
each Security Obligor:

 

  (i)

irrevocably appoints the Client as its agent for service of process in relation
to any Dispute before the English courts in connection with any Finance
Document, and the Client by its execution of this Deed, accepts that
appointment; and

 

  (ii)

agrees that failure by an agent for service of process to notify the relevant
Security Obligor of the process shall not invalidate the proceedings concerned.

 

  (d)

This paragraph 33 is for the benefit of FGI only. As a result, FGI shall not be
prevented from taking proceedings relating to a Dispute in any other courts with

 

51



--------------------------------------------------------------------------------

 

jurisdiction. To the extent allowed by law, FGI may take concurrent proceedings
in any number of jurisdictions.

 

52



--------------------------------------------------------------------------------

SCHEDULE 2

Receivables Purchase Facility

terms and conditions

 

1.

Introduction

This schedule 2 records the basis upon which the Client shall sell and FGI shall
purchase Receivables.

 

2.

Assignment

 

  (a)

By executing and delivering this Deed as a deed, the Client hereby assigns and
transfers to FGI on a with-recourse basis all Receivables together with all
Related Rights to such Receivables:

 

  (i)

that are due and owing to the Client at the Commencement Date; and

 

  (ii)

that are created after the Commencement Date, regardless of whether an Event of
Default has occurred and/or is continuing.

 

  (b)

Receivables assigned to FGI on the Commencement Date shall vest absolutely in
FGI on the Commencement Date. Receivables created after the Commencement Date
shall vest absolutely in FGI automatically upon such Receivables coming into
existence without any further act on the part of either FGI or the Client.

 

  (c)

In respect of each Receivable assigned or transferred to FGI pursuant to this
Deed, the Client agrees that:

 

  (i)

the benefit of any Related Rights to that Receivable is assigned and transferred
to FGI at the same time as the Receivable to which that Related Right is
connected to is assigned and transferred to FGI; and

 

  (ii)

if, for any reason, title to or the benefit of that Receivable (or its Related
Rights) fails to vest effectively in FGI, the Client will (A) take all necessary
action to ensure that FGI has an effective first fixed charge over such
Receivable; and (B) hold on trust for FGI (and separately from the Client’s own
property) absolutely such Receivable and the proceeds of the same, howsoever
such proceeds may arise.

 

3.

Perfection of Title

Legal assignment

If FGI so requires at any time, the Client will promptly and at its own expense:

 

  (a)

execute, stamp (if appropriate) and deliver to FGI a written legal assignment of
any Receivable and/or its Related Rights, in such form as FGI may require;

 

  (b)

deliver to FGI any documents, deeds, instruments, policies, securities, records
or data relating to any Receivable and/or its Related Rights; and/or

 

  (c)

take any other action necessary to perfect the assignment or transfer to FGI of,
or FGI’s title to, or the trust in FGI’s favour in relation to, any Receivable
(and/or its Related Rights) and the proceeds of the same.

 

53



--------------------------------------------------------------------------------

4.

Notification of Receivables

 

  (a)

Notification

The Client must notify FGI of (A) all Receivables existing on the Commencement
Date and (B) all Receivables that come into existence following the Commencement
Date by delivering a Notification to FGI in such manner and format (including,
but not limited to, delivery of a spreadsheet by authorised email or by entry of
data via an online service) as FGI may direct from time to time:

 

  (i)

clearly identifying and totalling Disapproved Receivables separately from other
Receivables; and

 

  (ii)

accompanied by such supporting evidence regarding the existence and value of
each Receivable as FGI may require, including but not limited to a copy of the
sales contract, purchase order and invoice for each Notified Receivable together
with evidence of shipment, furnishing and or delivery of the relevant goods
and/or services.

 

  (b)

Timing of Notification

Notification shall be made as soon as the relevant goods have been Delivered or
at any other time if so required by FGI. A Notification shall not include any
Receivables previously Notified to FGI.

 

  (c)

Separate Notification

If the Client is unable to give to FGI every one of the relevant warranties and
undertakings referable to the Receivables contained in this schedule 2, then the
Client shall Notify such Receivables to FGI separately from other Receivables
and clearly state in the relevant Notification the reason for such separate
Notification. All such Receivables shall be Disapproved Receivables.

 

5.

Disapproved Receivables

 

  (a)

Disapproved Receivables

A Receivable will be a “Disapproved Receivables” for the purpose of this Deed:

 

  (i)

if it is not evidenced by an Invoice or other documentary evidence satisfactory
to FGI;

 

  (ii)

if it arises out of a sale made by a Client to an Associate of a Client or to a
person controlled by an Associate of a Client;

 

  (iii)

if it is due or unpaid more than the earlier of one hundred and twenty
(120) days after the original Invoice date or sixty (60) days from the date for
payment of the Invoice;

 

  (iv)

if any covenant, representation or warranty contained in this Deed with respect
to such Receivable has been breached;

 

  (v)

if the Debtor is subject to Insolvency Proceedings;

 

  (vi)

if such Receivable is payable in stages or relates to tooling;

 

54



--------------------------------------------------------------------------------

  (vii)

if the sale to the Debtor is on a bill-and-hold, guaranteed sale,
sale-and-return, sale on approval, consignment or any other repurchase or return
basis or is evidenced by chattel paper;

 

  (viii)

if the goods giving rise to such Receivable have not been Delivered to and
accepted by the Debtor or the services giving rise to such Receivable have not
been performed by the relevant Client and accepted by the Debtor or the
Receivable otherwise does not represent a final sale;

 

  (ix)

if the Receivable is subject to any defence, dispute, or counterclaim or the
Receivable is contingent in any respect or for any reason;

 

  (x)

if such Receivable would breach any Limit set out in this Deed;

 

  (xi)

if any return, rejection or repossession of the merchandise has occurred or the
rendition of services has been disputed;

 

  (xii)

any Receivable in relation to which the Supply Contract contains warranties that
are, in the opinion of FGI (acting reasonably) unduly onerous or oppressive on
the Client;

 

  (xiii)

if when aggregated with all other Outstanding Receivables of the relevant
Debtor, such Receivables total 35% or more of all Outstanding Receivables;

 

  (xiv)

if the Supply Contract or any other document related to such Receivable is not
governed by the laws of England & Wales, France, Spain or such other law as FGI
may approve in writing, and does not provide for the Debtor’s submission to the
jurisdiction of the courts of England & Wales, France, Spain or such other
jurisdiction as FGI may approve in writing;

 

  (xv)

if such Receivable is owed by the Debtor acting in the capacity of a private
individual;

 

  (xvi)

if assignment of the Receivable is restricted or prohibited by the terms of such
Receivable or by law;

 

  (xvii)

if, pursuant to regulation, the proceeds of such Receivable would not become
freely available; and

 

  (xviii)

if such Receivable is not otherwise satisfactory to FGI as determined by FGI in
the exercise of its discretion.

 

  (b)

No Prepayments in respect of Disapproved Receivables

For the avoidance of doubt, FGI will have no obligation to make any Prepayment
to the Client in respect of any Disapproved Receivable and may at any time debit
to the Reserve Account a sum equivalent to any Disapproved Receivable previously
purchased by FGI.

 

  (c)

Recourse for Disapproved Receivables

 

  (i)

FGI may require the Client, at any time after FGI has served a written notice (a
“Repurchase Notice”) on the Client, to repurchase immediately any Disapproved
Receivable.

 

55



--------------------------------------------------------------------------------

  (ii)

Each Repurchase Notice will set out in reasonable detail:

 

  (1)

the description of each Receivable to be repurchased; and

 

  (2)

the Repurchase Price applicable to each such Receivable.

 

  (iii)

Until all the moneys payable by the Client under the relevant Repurchase Notice
have been paid to FGI, the Receivables included in such notice and their
respective Related Rights (together with any goods relating to them) will remain
vested in FGI. FGI will, upon receiving payment of all such moneys and having
FGI’s expenses paid by the Client, re-assign the relevant Receivables and their
Related Rights (and the relevant goods, if any) to the Client, and may give or
require the Client to give an accompanying notice to each relevant Debtor to
that effect.

 

  (iv)

After the ownership of any Receivable has re-vested in the Client under
paragraph 5(c)(iii) of this schedule 2, FGI will pay to the Client with all sums
subsequently received or recovered by FGI in relation to that Receivable, after
deduction of any amounts then due and owing by the Client to FGI.

 

  (d)

Re-Approval

FGI, acting in good faith, may re-Approve any Receivable that has been
previously Disapproved.

 

6.

Purchase Price

 

  (a)

Prepayment

 

  (i)

Subject to the other provisions of this Deed and FGI’s rights of set-off, and
provided no Event of Default has occurred or will occur as a result of making
such Prepayment, FGI will make a Prepayment to the Client on account of the
Purchase Price of each Receivable that is shown as Outstanding on the
Receivables Purchased Account, up to an aggregate amount not exceeding the
Availability.

 

  (ii)

FGI will debit to the Funds In Use Account an amount equal to the amount of each
Prepayment made to the Client.

 

  (iii)

FGI will make Prepayments under paragraph 6(a)(i)above to an account of the
Client (which must, unless FGI agrees otherwise in its absolute discretion, be
an account in the Client’s name and maintained with a United Kingdom branch of
any major bank or financial institution) by such method of transmission as FGI
may approve from time to time.

 

  (iv)

Without prejudice to paragraph 6(b)(v) of this Schedule 2, each Prepayment made
by FGI to the Client will be denominated in the same currency as the Purchase
Price of the Receivable to which it relates. It is the Client’s responsibility
to ensure that the account to which such payment is to be transmitted under
paragraph (iii) above is suitable for the receipt of funds in the relevant
currency. FGI will not be liable for any loss or damage suffered by the Client
in the event that the bank or other institution at which such account is
maintained declines to accept a payment transmitted to it in that currency.

 

56



--------------------------------------------------------------------------------

  (b)

Calculation of Purchase Price

 

  (i)

The Purchase Price of each Receivable, including its Related Rights, will be
equivalent to the amount received by FGI towards the discharge of such
Receivable (including any Tax according to the relevant Supply Contract), LESS
the aggregate of:

 

  (1)

Discount and Collateral Management Fees in respect of the Receivable;

 

  (2)

any amount payable in respect of VAT or any other Tax;

 

  (3)

any discount, commission, credit, set-off or other deduction allowed or
allowable by the Client to the Debtor;

 

  (4)

if that Receivable is payable other than in US Dollars, any charges for
collecting and/or converting as appropriate in accordance with paragraph 13
(Foreign currency) of this schedule 2; and

 

  (5)

such other adjustments as FGI is permitted to make in accordance with this Deed.

 

  (ii)

The Purchase Price of a Receivable will be denominated in:

 

  (1)

the same currency as the Receivable, if that currency is an Approved Currency;
or

 

  (2)

in any other case, such currency as FGI may agree.

 

  (iii)

Discount and Collateral Management Fees will be denominated, calculated and
applied in US Dollars unless FGI otherwise agrees.

 

  (iv)

All other costs, charges and expenses will be denominated in the currency in
which they arise unless otherwise expressly provided in this Deed or FGI
otherwise agrees.

 

  (v)

Where a sum is to be debited or credited to the Receivables Purchased Account,
the Funds In Use Account or the Reserve Account, such sum shall be denominated
in US Dollars, which will to the extent necessary for this purpose be computed
by reference to the spot rate of exchange of FGI’s Bankers on the date of such
debit or credit, but at its discretion FGI may provisionally apply the rate
ruling on the date it receives the Notification relating to that Receivable,
making such subsequent adjustments as may be necessary.

 

  (c)

Payment mechanics and accounting

 

  (i)

Notification

FGI shall credit the Notified Value of a Receivable to the Receivables Purchased
Account. For administrative convenience, FGI may in its sole discretion credit
the Notified Value of each Receivable to the Receivables Purchased Account prior
to making any or all of the deductions specified in paragraph 6(b) (Calculation
of Purchase Price), of this schedule 2 and may

 

57



--------------------------------------------------------------------------------

subsequently aggregate and debit such items at any time to the Reserve Account
in accordance with this paragraph 7.

 

  (ii)

Collection Date

Upon receipt of a Remittance, FGI shall credit an amount equal to the Remittance
to the Reserve Account (and debit an equal amount to the Receivables Purchased
Account) no later than the Collection Date. Any resulting balance standing to
the credit of the Reserve Account shall, to the extent that it comprises the
unpaid balance of the Purchase Price, be paid to the Client on a weekly basis,
subject always to the terms of this Deed, and provided that payment of such
balance shall not cause any Limit to be exceeded.

 

  (iii)

Reserve Account

 

  (A)

FGI shall be entitled in its sole discretion, to apply the Required Reserve
Amount to the Reserve Account from time to time if FGI deems it necessary to do
so in order to protect FGI’s interests.

 

  (B)

If at any time, the balance standing to the credit of the Reserve Account is
less than the Required Reserve Amount, the Client shall, on demand, make such
payment into the Collection Account or Trust Account as is required to ensure
that the credit balance on the Reserve Account is not less than the Required
Reserve Amount.

 

  (d)

Repayment

The Client shall immediately repay to FGI, upon FGI’s demand, any amount:

 

  (i)

the payment of which is in excess of Availability; and/or

 

  (ii)

the payment of which has caused any Limit to be exceeded; and/or

 

  (iii)

the amount of any Prepayment in relation to an Approved Receivable where such
Approved Receivable subsequently becomes designated as a Disapproved Receivable.

 

7.

Fees

 

  (a)

Discount

For administrative convenience, the Discount to be deducted from the Notified
Value of each Receivable will be calculated:

 

  (i)

on the monthly weighted average amount of Funds In Use;

 

  (ii)

by reference to the average Applicable Rate (to be calculated on the last day of
the relevant calendar month) as published daily during that calendar month,

and will be debited to the Reserve Account on the last day of each calendar
month.

 

58



--------------------------------------------------------------------------------

  (b)

Collateral Management Fees

The Collateral Management Fees will be calculated on the Notified Value of each
Approved Receivable for each month (or part of a month) falling within the
period beginning on the date the Approved Receivable is Notified and ending on
the Collection Date for that Receivable, such calculation to be made as of the
Collection Date.

 

  (c)

Bank charges and fees

 

  (i)

Any payment effected by FGI to the Client or at the request of the Client by
CHAPS shall incur a CHAPS Fee.

 

  (ii)

In addition, the Client shall pay to FGI on demand all bank commission and other
charges and expenses incurred or payable by FGI in relation to this Deed and the
arrangements contemplated in it.

 

  (d)

Miscellaneous

If FGI provides services to a level of intensity which was not envisaged by it
at the date of this Deed then, in addition to the fees referred to in this
paragraph 7, FGI may make a reasonable charge upon the Client for all costs and
expenses (including the cost of any administrative time and resulting loss of
profit) for providing such services.

 

8.

Collection

 

  (a)

Collection of Receivables

 

  (i)

From the Commencement Date, FGI shall have the sole and exclusive right to
collect and enforce payment of every Receivable other than Receivables sold back
to the Client and the Client has no right to collect any Receivable (including
any Disapproved Receivable ) unless FGI authorises the Client to do so in
advance in writing.

 

  (ii)

Without prejudice to FGI’s rights pursuant to paragraph 8(a)(i) above, and
subject to paragraph 15 (Disclosed Receivables Purchase Facility) of this
schedule 2 (if applicable), FGI hereby appoints the Client as the agent of FGI,
until notice to the contrary and for the purpose of administering the accounts
of Debtors and procuring the collection of Receivables for the benefit of FGI.
The Client hereby accepts such appointment and undertakes:

 

  (A)

to act promptly and efficiently in carrying out the tasks in relation to which
it is FGI’s agent;

 

  (B)

not to hold itself out as an agent of FGI for any other purpose;

 

  (C)

to adhere to the debt collection procedures of the Client in force at, and
notified to and approved by FGI, on or before the Commencement Date and to
obtain the prior written consent of FGI to any proposed variations to such
procedures.

 

  (iii)

FGI may by notice to the Client withdraw the agency appointment made in
paragraph 8(a)(ii) above and upon such withdrawal where an Event of

 

59



--------------------------------------------------------------------------------

 

Default has occurred and is continuing, FGI shall be entitled to debit the
Reserve Account with the Agency Termination Fee

 

  (iv)

Any notice of assignment given to any Debtor following such withdrawal, shall
state, inter alia, that the Receivable to which it relates has been purchased by
and assigned to FGI and the Client undertakes:

 

  (A)

in respect of every Receivable, to give such notice in the manner and form
prescribed by FGI; and

 

  (B)

to use all reasonable endeavours to ensure that each Debtor makes payment in
accordance with such notice and, without affecting such obligation, at the
Client’s own expense, to despatch a letter in terms stipulated by FGI to any
Debtor ignoring such notice or any part thereof and to send to FGI a copy of
each such letter.

 

  (v)

If a Debtor disputes any Receivable in excess of US$40,000, either individually
or in aggregate with all other disputes, the Client will:

 

  (1)

notify FGI promptly of such dispute;

 

  (2)

use all reasonable endeavours to settle the dispute, subject always to FGI’s
rights under this paragraph 8(a) (Collection of Receivables); and

 

  (3)

promptly perform all its continuing obligations to the relevant Debtor under the
contract giving rise to that Receivable.

 

  (vi)

The Client will assist FGI’s collection efforts, if FGI so requests, by promptly
providing all information required for that purpose and the Client agrees that
for collection purposes FGI may institute and conduct legal proceedings under
FGI’s full control. The Client also agrees to co-operate in any such proceedings
(including the giving of evidence) and agrees to be bound by anything done by
FGI under this paragraph 8. Furthermore, the Client agrees, upon request of FGI,
to initiate legal proceedings in their own name on behalf of FGI, and to act
upon FGI’s instruction in that respect.

 

  (b)

Payments

 

  (i)

The Client shall ensure that it shall direct all its Debtors to make all
payments in respect of Receivables owing by them to the Trust Account, the
Collection Account or, if FGI in its sole discretion agrees (in writing), to
such other account as directed by FGI (and not to any other bank account unless
otherwise expressly agreed in writing by FGI that such other bank account is to
be the Collection Account) and, in relation to any Collection Account, shall
deliver to FGI a letter, signed by the Client in the form set out in schedule 8
(Form of notice to account bank), addressed to the bank or financial institution
at which the Client maintains the Collection Account, instructing such bank or
financial institution as to the disposition of Remittances received or to be
received by it in purported settlement of any Receivable.

 

  (ii)

If and to the extent that a Debtor makes any payment in respect of a Receivable
other than to the Trust Account, the Collection Account or as

 

60



--------------------------------------------------------------------------------

 

directed by FGI, as the case may be (whether by way of making such payment to
another account, by way of sending any cheque or other payment instrument
directly to the Client, or in any other manner), the Client will notify FGI as
soon as it becomes aware of the same and within one Business Days of becoming
aware of the same:

 

  (1)

transfer the full amount of such payment to the Trust Account or Collection
Account as directed by FGI, as applicable, and (pending such transfer) hold the
full amount of such payment on trust for FGI;

 

  (2)

not otherwise deal with or dispose of such payment; and

 

  (3)

direct the relevant Debtor to make all future payments in respect of Receivables
to the Trust Account, the Collection Account or as directed by FGI, as
applicable.

 

  (iii)

The Client will immediately pass to FGI or, to any bank FGI directs, any payment
a Debtor makes to the Client directly in respect of a Receivable and the Client
agrees:

 

  (1)

if it is necessary for any cheque or other payment instrument to be endorsed to
enable FGI to receive payment, to endorse the same prior to its delivery to FGI
and not to mark or endorse any such cheque or other payment instrument other
than in favour of FGI (or as FGI may direct).

 

  (2)

to hold any such payment it receives for a Receivable on trust for FGI until FGI
receives it; and

 

  (3)

not to bank any such payment for its own account.

 

  (iv)

If payment of any amount to FGI is not made in accordance with paragraph
8(b)(iii) of this schedule 2 within 48 hours of receipt of the relevant amount
by the Client, FGI shall be entitled to charge the Client a Misdirected Payment
Fee. The provisions of this paragraph 8(b)(iv) are without prejudice to any
other remedies that may be available to FGI at law.

 

  (v)

If a Debtor makes a general payment either to FGI or to the Client without
specifying which debts are covered by it then FGI shall apply it firstly against
any Outstanding Receivables owed by that Debtor in chronological order, secondly
against the discharge of the Client’s liability to FGI, if any, whether arising
under this Deed or otherwise, and thirdly, any balance shall be paid as the
Client wishes.

 

  (c)

Credit notes

 

  (i)

If FGI’s records show that a credit balance appears on any account with a
Debtor, whether as a result of the issue of a credit note by the Client or
otherwise, FGI may (and the Client authorises FGI to) pay that credit balance to
the relevant Debtor and debit it to the Reserve Account. Pending any such
payment by FGI to the relevant Debtor, that credit balance will constitute a
contingent liability of the Client to FGI.

 

61



--------------------------------------------------------------------------------

  (ii)

FGI shall keep a permanent record on the Reserve Account showing all sums
payable or paid to the Client, all payments received in relation to Receivables
and all fees, expenses and other sums payable or paid by the Client under this
Deed or otherwise. A copy of the Reserve Account shall be taken as undisputed
evidence of the matters stated in it at the date of its preparation unless
within fourteen (14) days from the publication of the same online, the Client
notifies FGI in writing of any discrepancy.

 

9.

Online services

 

  (a)

FGI shall provide the Client with online access via a secured website to
information on the Receivables, the Purchase and Prepayment Statement and a
reconciliation of the relationship relating to billing, collection and account
maintenance such as aging, posting, error resolution, interest and fees payable
hereunder, and mailing of statements in the ordinary course of FGI’s business.

 

  (b)

All of the information provided on the online services shall be in a format, and
in such detail, as FGI, in its sole and absolute discretion, deems appropriate.
In the event of any dispute, FGI’s books and records shall be admissible in
evidence, without objection, as prima facie evidence of the status of the
Receivables, any non-vesting Receivables and the Reserve Account, unless the
Client notifies FGI of any discrepancy in writing within 30 days of such
information being made available to them.

 

  (c)

Each statement, report, or accounting rendered or issued by FGI to the Client,
if any, and all online information shall be deemed conclusively accurate and
binding on the Client unless within fifteen (15) days after the date of issuance
or posting of any information, the Client notifies FGI to the contrary by
registered post, detailing the inaccuracies in such statement, report, or
accounting, together with a statement of the correct amount.

 

  (d)

FGI’s failure to provide, or the Client’s failure to receive, such online access
shall not relieve the Client of any of its obligations under this Deed or the
responsibility of the Client to request statements of account. If the Client
does not make such a request, it shall be deemed to have agreed the amounts set
out in FGI’s records.

 

10.

Credit balances

The client hereby authorises FGI to make payment to any Debtor or account or
settlement of any credit balance appearing on its accounts in the records of
FGI, whether such credit balance arrives from the issue of a credit note by the
Client or otherwise. Until such payment shall be made by FGI any such credit
balance shall be a contingent liability of the Client to FGI.

 

11.

Information relating to Receivables and Debtors

 

  (a)

Provision of information

The Client agrees it will:

 

  (i)

keep such accounting records as FGI may require in relation to its Receivables,
in such format as FGI may specify;

 

  (ii)

immediately following the purchase by FGI of any Receivable, make

 

62



--------------------------------------------------------------------------------

 

appropriate entries in its books of account, in accordance with generally
accepted accounting principles where applicable, recording the sale of that
Receivable and to ensure that in all such books of account and other records of
the Client relating to the relevant Receivable, there are conspicuous notations
that the Receivable has been sold to FGI;

 

  (iii)

on the first Business Day of each week, the Client shall deliver to FGI, in a
format approved by FGI:

 

  (A)

a report of all Dilutions made during the previous week together with (i) such
original or copy documentation as FGI may require, evidencing such credit note
or other Dilution and (ii) either a cheque addressed to FGI for the amount of
such returns and allowances or a credit memorandum confirming that such amounts
are to be debited to the Reserve Account (for the avoidance of doubt, the amount
of each credit note, allowance or discount notified to FGI under this paragraph
11(a)(iii)(A) will be treated as a reduction to the Purchase Price of the
Receivable to which it relates and will be debited to the Reserve Account);

 

  (B)

details of all Receivables subject to any offset or deduction, or where the
Debtor is also a creditor or supplier of a Client or the Receivable is
contingent in any respect or for any reason; and

 

  (C)

for each Debtor, a weekly report in a form and substance satisfactory to FGI
setting out all returns and allowances made during the previous week with
respect to Notified Receivables.

 

  (iv)

immediately notify FGI in writing of reclaimed, repossessed or returned
Inventory, Debtors’ claims and disputes, and any other matters affecting any
Receivables or Related Rights; and

 

  (v)

promptly upon request, deliver to FGI:

 

  (1)

a current listing of all open and unpaid accounts payable and Receivables; and

 

  (2)

any other information concerning the Receivables that FGI may deem necessary
from time to time.

 

  (b)

Maintenance of information

If so required by FGI, the Client shall promptly:

 

  (i)

deliver to FGI all and any proofs of delivery or other evidence of performance
in full of the Client’s obligations under a Supply Contract (but the Client
shall in any event maintain at all times all such proofs of delivery or evidence
pending FGI’s request for sight of the same);

 

  (ii)

use all reasonable endeavours to procure from any relevant debt collection
agency engaged to collect Receivables subject to this Deed a written
acknowledgement of FGI’s ownership of Receivables; and

 

  (iii)

deliver to FGI a list of the names and addresses of all Debtors and/or copies of
the statements issued by the Client to all Debtors.

 

63



--------------------------------------------------------------------------------

  (c)

Verification of Receivables

The Client shall permit FGI or its agents to verify with the Client’s Debtors,
by sampling or such other means as FGI may deem appropriate, the existence and
collectability of Receivables at any time.

 

12.

Receivable-specific warranties

 

  (a)

Representations and warranties

The inclusion of any Receivable in a Notification (other than a Disapproved
Receivable notified under paragraph 4(a)(i) of this schedule 2) shall be treated
as a representation and warranty by the Client:

 

  (i)

Payment obligation

Subject to the Legal Reservations, the Receivable is an existing, legal, valid,
binding, undisputed and enforceable payment obligation, in the amount Notified,
of the relevant Debtor which is capable of being assigned by the Client to FGI;

 

  (ii)

Legal and beneficial owner

immediately prior to the assignment of the Receivable to FGI under this Deed,
the Client is the legal and beneficial owner of the Receivable, which:

 

  (1)

has not previously been Notified to FGI;

 

  (2)

has not previously been sold or assigned to any person other than FGI;

 

  (3)

is not subject to any Security Interest in favour of any person other than FGI;
and

 

  (4)

is not an interest-bearing Receivable, nor is it subject to any withholding tax;

 

  (iii)

Title of FGI

FGI shall obtain a valid, binding and enforceable title to the full amount owing
to the Client on the Receivable and all Related Rights included in the sale of
the Receivable, and no supplier to the Client will retain title to any goods
sold by the Client which are the subject matter of the Receivable;

 

  (iv)

Supply Contract

the Supply Contract giving rise to the Receivable:

 

  (1)

is valid, binding and enforceable against the Debtor;

 

  (2)

has been made in the ordinary course of the Client’s business;

 

  (3)

is governed by the laws of England, France, Spain or other law approved by FGI
in writing, and provides for the Debtor’s

 

64



--------------------------------------------------------------------------------

 

submission to the jurisdiction of the English, Spanish or French courts;

 

  (4)

contains no prohibition of assignment of the Receivable or any Related Rights to
or by FGI;

 

  (5)

is not subject to any consumer protection legislation under the laws of
England.;

 

  (6)

provides for payment in an Approved Currency

 

  (7)

does not conflict with or breach any law applicable to the Client; and

 

  (8)

is otherwise as approved by FGI;

 

  (v)

No disputes, etc.

 

  (1)

the Debtor is not in default of any sums due to the Client and the Client has no
reason to believe that the Debtor will be unable to, or will not for any reason,
pay the Receivable in full when it falls due;

 

  (2)

to the Client’s knowledge, the Debtor will pay the full amount of each
Receivable within the Permitted Credit Period;

 

  (3)

it has taken all reasonable steps to ascertain the creditworthiness of the
Debtor prior to the delivery of goods or the rendering of services under the
Supply Contract; and

 

  (4)

the Debtor has accepted unconditionally and without any qualification the terms
of the Supply Contract to which such Receivable relates and has no right of
set-off, allowance, discount, deduction, abatement, dispute or counterclaim in
respect of the Receivable; and

 

  (vi)

Insolvency

neither the Debtor nor the Client is subject to Insolvency Proceedings or is
Insolvent;

 

  (vii)

Delivery and performance

The Client has performed all the obligations required for enforcement of the
Receivable, including delivery of goods or performance of services and is not
aware of any actual or threatened dispute arising from or relating to such
obligations;

 

  (viii)

Supporting documentation

the Client’s company registration number, VAT number and payment terms, together
with the correct name and address of the Debtor, appear on every Invoice, credit
note and on all other relevant documentation (including emails) sent by the
Client to the Debtor and/or FGI; and

 

65



--------------------------------------------------------------------------------

  (ix)

Associate

the Receivable is not payable by an Associate of the Client.

 

  (x)

Dilutions

In any monthly period, the Dilutions shall not exceed the Dilution Percentage,
provided that, if for any monthly period the Dilution Percentage is exceeded,
FGI hall have the right to increase Reserves or decrease the Prepayment
Percentage as FGI shall see fit.

 

  (b)

Repetition

The representations and warranties contained in paragraph 12(a) (Representations
and Warranties) of this schedule 2 shall deemed to be repeated on a daily basis
in respect of each Receivable until that Receivable has been fully and finally
discharged.

 

13.

Foreign currency

 

  (a)

Receivables denominated other than in US Dollars

Unless otherwise agreed by FGI, where a Receivable is denominated and payable in
otherwise than in US Dollars in the United States, all costs, charges and
expenses relating to:

 

  (i)

the collection of that Receivable; and/or

 

  (ii)

conversion of amounts collected into US Dollars (or into such other currency as
FGI determines from time to time),

will be deducted in calculating the Purchase Price of that Receivable, which
will be computed by reference to the spot rate of exchange of FGI’s Bankers on
the date of such collection or conversion, but at its discretion FGI may
provisionally apply the rate ruling on the date it receives the Notification
relating to that Receivable, making such subsequent adjustments as may be
necessary.

 

  (b)

Change in currency

If a change in any currency of a country occurs, this Deed will, to the extent
FGI (acting reasonably and after consultation with the Client) specifies to be
necessary, be amended to reflect the change in currency.

 

14.

Power of attorney

 

  (a)

Appointment

 

  (i)

The Client hereby irrevocably appoints FGI, by way of security, to be the
Client’s attorney in the name of the Client for the purpose of executing such
deeds or documents and completing and endorsing such instruments and instituting
or defending such proceedings and performing such other acts as FGI may consider
requisite in order to perfect FGI’s title to any Receivable or Related Rights
and to secure performance of any of the Client’s obligations under the
Receivables Purchase Facility or under any Supply Contract or obtain payment of
any Receivable.

 

66



--------------------------------------------------------------------------------

  (ii)

The Client agrees that each of FGI’s directors, officers or duly authorised
personnel from time to time may exercise the powers given to FGI in this
paragraph 14(a) (Appointment).

 

  (iii)

The power of attorney shall only be exercisable upon or at any time following
the occurrence of a Default or an Event of Default which is continuing.

 

  (b)

Substitute attorney

FGI may appoint and remove at will any substitute attorney or agent for the
Client in respect of any of the matters referred to in paragraph 14(a)
(Appointment) above.

 

  (c)

Ratification

The Client agrees to ratify and confirm whatever FGI, its directors, company
secretary or officers, substitutes and agents shall lawfully do pursuant to the
above power of attorney.

 

15.

Disclosed Receivables Purchase Facility

In the event that the Client and FGI agree that FGI is to provide a Disclosed
Receivables Purchase Facility to the Client, the Client shall comply in all
respects with the applicable provisions set out at clause 7.1 (Receivables
Purchase Facility), and the Client further undertakes:

 

  (a)

in respect of each relevant Receivable and credit note, to give a notice of
assignment to the Debtor on each and every Invoice, credit note, statement in
the manner and form prescribed by FGI, such notice stating, inter alia, that the
Receivable to which it relates has been purchased by and assigned to FGI;

 

  (b)

to use all reasonable endeavours to ensure that each relevant Debtor complies
with the payment instructions prescribed in such notice of assignment;

 

  (c)

at its own expense, to despatch a letter in terms prescribed by FGI to any
relevant Debtor that ignores a notice of assignment and to send to FGI a copy of
such letter;

 

  (d)

not to instruct any solicitor or other third party to commence any legal or
other proceedings for the recovery of any relevant Receivable without the prior
written consent of FGI; and

 

  (e)

to instruct any such solicitor or third party to report promptly and fully to
FGI as to the progress of any legal action for recovery of any relevant
Receivable.

 

67



--------------------------------------------------------------------------------

SCHEDULE 3

Inventory Facility

terms and conditions

 

1.

The Inventory Facility

 

  (a)

Inventory Facility Limit

The Inventory Facility shall be a revolving credit facility of a maximum
principal amount not exceeding the Inventory Facility Limit.

 

  (b)

Application of funds

FGI shall not be bound to enquire as to, nor shall it be responsible for, the
use or application by the Client of all or any part of the Inventory Facility.

 

  (c)

Conditions and covenants

The Inventory Facility shall be strictly subject to compliance at all times with
the terms of clause 5 (Conditions precedent), clause 6 (Conditions subsequent),
clause 6 (Operational and continuing conditions), and this schedule 3.

 

2.

Term and drawdown

 

  (a)

Requests for Advances

The Client may at any time within the Availability Period request FGI to make an
Advance on a specified Business Day to the Client in relation to Eligible
Inventory provided that at the time the Advance is requested no Event of Default
has occurred and is continuing, or would occur as a consequence of making such
an Advance, subject to the terms of this Deed.

 

  (b)

Advances

 

  (i)

Any request for an Advance made by the Client pursuant to paragraph 2(a)
(Requests for Advances) of this schedule 3 shall, once given, be irrevocable and
oblige the Client to borrow the amount requested on the Inventory Facility
Advance Date but shall not be considered unless made prior to 11.00am on
Business Day immediately preceding the Inventory Facility Advance Date.

 

  (ii)

An Advance shall not be made if an Event of Default has occurred and is
continuing on the Inventory Facility Advance Date.

 

  (c)

Inventory Payment Account

 

  (i)

FGI will debit to the Inventory Payment Account an amount equal to the amount of
each Advance on the date on which it is made.

 

  (ii)

If the Advance is to be made in a currency other than US Dollars, the amount to
be debited to the Inventory Payment Account will be converted to US Dollars,
which will to the extent necessary for this purpose be computed by reference to
the spot rate of exchange of FGI’s Bankers on the date of such debit or credit.

 

68



--------------------------------------------------------------------------------

  (d)

Limits and restrictions

FGI shall not be obliged to make any Advance to the Client under the Inventory
Facility if that Advance:

 

  (i)

would cause the Inventory Payment Account Balance to exceed the lower of:

 

  (A)

the Inventory Facility Limit; and

 

  (B)

the sum produced by applying the Eligible Inventory Formula at that time,
converted to US Dollars by reference to the spot rate of exchange of FGI’s
Bankers on the date of such conversion,

 

  (ii)

would cause the Global Limit to be exceeded; and/or

 

  (iii)

is not denominated in an Approved Currency.

 

3.

Interest and fees

 

  (a)

Interest

Interest shall be paid, accrue on the Inventory Payment Account and be debited
to the Reserve Account in accordance with paragraph 13 of schedule 1 (Common
Terms).

 

  (b)

Collateral Management Fee

 

  (i)

Collateral Management Fee will be calculated on the daily Inventory Payment
Account Balance for each month during which it is outstanding.

 

  (ii)

For administrative convenience, the Collateral Management Fee will be debited to
the Reserve Account on the last day of each calendar month.

 

  (c)

Other

Other sums payable by the Client pursuant to this schedule 3 may be debited by
FGI to the Reserve Account.

 

4.

Repayment

 

  (a)

Default and termination

Without prejudice to paragraph 2(c) (Inventory Payment Account Balance) of this
schedule 3, FGI shall be entitled to demand the immediate repayment of all and
any outstanding Advances (and all and any other sums then or thereafter due
pursuant to the Finance Documents) upon or at any time after the occurrence of
an Event of Default which is continuing and, in any event, all outstanding
Advances shall be repaid by the Client on the termination of this Deed.

 

  (b)

Payment of excess

If at any time the Inventory Payment Account Balance under the Inventory
Facility at any time:

 

  (i)

exceeds the lower of:

 

69



--------------------------------------------------------------------------------

  (A)

the Inventory Facility Limit; and

 

  (B)

the sum produced by applying the Eligible Inventory Formula at that time,
converted to US Dollars by reference to the spot rate of exchange of FGI’s
Bankers on the date of such conversion; or

 

  (ii)

exceeds the Global Limit,

the Client shall immediately, upon FGI’s demand, pay to FGI such amount as shall
be required to extinguish such excess together with accrued but unpaid Interest
to the date of such payment and any additional sum or sums payable by the Client
under this Deed.

 

5.

Repeating warranties

All warranties, covenants and undertakings given in this Deed shall be deemed
repeated upon the provision by the Client to FGI of any Borrowing Base
Certificate and whilst any Advance is outstanding.

 

6.

Standard conditions - funding requirements

Except as disclosed to and accepted by FGI in writing prior to the Commencement
Date, the following is required by FGI prior to the making of an Advance and
whilst any Advance is outstanding:

 

  (a)

Status and condition

All Inventory is to be supplied in connection with the rendering of services in
the ordinary course of the Client’s business and is and will be fit for such
purpose and will be kept by it, at its own expense, in good and marketable
condition (save for damaged or obsolete items as notified to FGI) and in
relation to finished goods are and will be held for sale.

 

  (b)

Storage of Inventory

All Inventory is stored at such premises or locations in the United Kingdom as
FGI may from time to time agree in writing. Any Inventory sold, but not yet
delivered, to a third party purchaser must be stored separately from other
Inventory and clearly labelled as the property of such third party purchaser.

 

  (c)

Landlord’s Waiver

Where FGI determines that a Landlord’s Waiver, warehouseman’s waiver and/or
mortgagee’s waiver is required in relation to any premises or locations at which
Inventory may be located from time to time, the Client shall promptly procure
such waiver in form and substance satisfactory to FGI and ensure that any such
waiver remains in full force and effect during the currency of the Inventory
Facility.

 

  (d)

Location and access

Upon FGI’s request the Client shall promptly advise FGI of the precise location
of Inventory, and the Client shall permit FGI (or any of its duly authorised
representatives or agents) to inspect the Inventory at all reasonable times or
at any time following the occurrence of a Default or an Event of Default.

 

70



--------------------------------------------------------------------------------

  (e)

Title

The Client is the owner of such Inventory with full title guarantee.

 

  (f)

Returns of Inventory

If a Debtor returns any Inventory to the Client when no Event of Default exists,
the Client shall promptly determine the reason for such return and shall issue a
credit note to the Debtor. The Client shall immediately report to FGI any return
involving an amount in excess of the Inventory Return Amount. Each such report
shall indicate the reasons for the returns and the locations and condition of
the returned Inventory. Any returned Inventory shall not be considered Eligible
Inventory and the Eligible Inventory Formula shall be adjusted accordingly.

 

  (g)

Reporting system

The Client will maintain a perpetual Inventory reporting system at all times and
it will conduct a physical count of the Inventory (on a sample basis reasonably
acceptable to FGI unless an Event of Default has occurred and is continuing in
which event all Inventory shall be counted) at least twice in each Financial
Year and after the occurrence of an Event of Default at such other times as FGI
requests, and shall promptly, upon completion, supply FGI with a copy of such
count accompanied by a report of the value of such Inventory (valued at the
lower of cost, on a weighted average, and market value).

 

  (h)

Consignment

The Client will inform FGI of any Inventory that is sold on a sale or return,
sale on approval, consignment or other repurchase or return basis.

 

  (i)

Insurance

The Client will effect and maintain insurances at its own expense in respect of
all raw materials, work-in-progress and finished goods with insurers previously
approved by FGI in writing. Such insurances shall:

 

  (A)

provide cover against (A) loss or damage by fire (B) all risks which are
normally insured against by other prudent companies owning or possessing similar
assets and carrying on similar businesses and (C) all other risks which FGI may
from time to time specify;

 

  (B)

be in such amounts as would in the circumstances be prudent for such companies
and shall include, an entitlement to receive the full replacement value from
time to time of any Inventory destroyed or otherwise becoming a total loss; and

 

  (C)

have FGI as co-insured and sole first loss payee.

 

  (j)

Terms of Inventory Insurance

The Client will ensure that the Inventory Insurance is on such terms and
contains such clauses as FGI may reasonably require and in particular, but
without limitation, on terms that the relevant insurer will inform FGI:

 

71



--------------------------------------------------------------------------------

  (i)

of any cancellation, alteration, termination or expiry of any Inventory
Insurance at least 30 days before it is due to take effect;

 

  (ii)

of any default in the payment of any premium or failure to renew the Inventory
Insurance at least 30 days before the renewal date;

 

  (iii)

of any act, omission or event of which the insurer has knowledge which may make
any Inventory Insurance void, voidable or unenforceable (in whole or in part).

 

  (k)

Inventory Insurance Undertakings

The Client:

 

  (i)

will promptly pay all premiums relating to the Inventory Insurances; and

 

  (ii)

will supply to FGI immediately upon issue copies of each Inventory Insurance
policy document, together with the current premium receipts relating to it;

 

  (iii)

will not do or permit to be done or omit to do anything which may render any
Inventory Insurance void, voidable or unenforceable (in whole or in part) and
will not vary, amend or terminate any Inventory Insurance policy.

 

  (l)

Payment of premiums

If at any time the Client defaults in effecting or keeping up the Inventory
Insurances, or in producing any Inventory Insurance policy or premium receipt to
FGI on demand, FGI may take out or renew such policies of insurance in any sum
which FGI may reasonably think expedient. All monies which are expended by FGI
in doing so shall be deemed to be properly paid by FGI and shall be reimbursed
by the Client on demand together with Interest at the Default Rate.

 

  (m)

Proceeds of Inventory Insurance

In relation to the proceeds of Inventory Insurances:

 

  (i)

the Client will notify FGI if any claim arises or may be made under the
Inventory Insurances;

 

  (ii)

FGI shall have the sole right to settle or sue for any such claim and give any
discharge for insurance monies; and

 

  (iii)

all claims and monies received or receivable under any Inventory Insurances must
be applied in replacing or restoring the Inventory damaged or destroyed or
(after the occurrence of an Event of Default which is continuing) in repayment
of outstanding Advances in such order as FGI sees fit.

 

  (n)

Carriers’ fees

The Client shall pay, on the due date for payment, all and any fees and costs
payable to third party carriers and shall, if FGI so requests, provide evidence
of such payment no later than five Business Days prior to each such payment
becoming due and payable. If the Client fails to make payment of any such amount
by its due date for payment, FGI may, at the Client’s expense, make any such
payment to the third party

 

72



--------------------------------------------------------------------------------

carrier and any sums paid by FGI in this regard shall be repaid by the Client
immediately upon FGI’s request together with Interest at the Default Rate.

 

  (o)

Valuation

Without prejudice to the rights of FGI in this Deed, following a Material
Adverse Effect, an up-to-date independent valuation of the Inventory (conducted
at the Client’s expense) must be promptly delivered to FGI upon FGI’s reasonable
request and, in any event, no later than 42 Business Days following such
request.

 

  (p)

Borrowing Base Certificates

Unless specifically provided to the contrary in clause 6 (Operational and
continuing conditions) Borrowing Base Certificates (including details of all
categories of Eligible Inventory) together with detailed listing of Eligible
Inventory in a format acceptable to FGI (acting reasonably) must be delivered to
FGI on the first Business Day of each week in respect of the previous week, and,
in any event, following the occurrence of a Default or an Event of Default, at
such frequency and at such times as FGI may in its discretion determine.

 

  (q)

Creditors

Complete and accurate details of Preferential Creditor balances, the subject of
Inventory Reserves, in such form as FGI shall agree with the Client from time to
time, must be delivered by the Client to FGI contemporaneously with the delivery
of Borrowing Base Certificates.

 

  (r)

Deposit of documents

Upon FGI’s request, the Client shall deposit with FGI all deeds and documents of
title relating to the Inventory.

 

73



--------------------------------------------------------------------------------

SCHEDULE 4

Over Advances

terms and conditions

 

1.

Over Advances

 

  (a)

Over Adances

FGI, acting in its sole discretion, may from time to time upon notice to the
Client, make available Advances in excess of Availability, the Inventory
Facility Limit or the Eligible Inventory Formula.

 

  (b)

Global Limit

FGI shall not make any Advance to the Client if such Advance would cause the
Global Limit to be exceeded.

 

2.

Interest

Interest shall be paid, accrue on each Advance made under this schedule 4 at a
rate of 12 per cent (12%) per annum and be debited to the Funds In Use Account
in accordance with 13 (Interest) of schedule 1 (Common terms).

 

3.

Repayment

The Client shall immediately, upon FGI’s demand, pay to FGI the amount of any
Advance made under this schedule 4 together with accrued but unpaid Interest to
the date of such payment and any additional sum or sums payable by the Client
under this Deed

 

4.

Repeating representations

All warranties, representations, covenants and undertakings given elsewhere in
this Deed shall be deemed repeated whilst any Advance is outstanding.

 

74



--------------------------------------------------------------------------------

SCHEDULE 5

DATA PROTECTION

 

1

If a Credit Party contacts FGI electronically, FGI may collect the Credit
Party’s electronic identifier (e.g. Internet Protocol (IP) address or telephone
number).

 

2

A Credit Party’s information includes information about the Finance Documents
and FGI may use the Credit Party’s information to assess financial and insurance
risks, recover debt, prevent and detect crime, understand requirements of
Debtors; and develop and test products and services.

 

3

FGI will not disclose information about the Credit Party to anyone outside FGI
except where FGI has the Credit Party’s permission, where FGI is required or
permitted by law, to other companies who provide a service to FGI or to the
Credit Party or where FGI may transfer rights and obligations under the Finance
Documents.

 

4

FGI may transfer information about the Credit Party to other countries but if it
does so it shall ensure that anyone to whom FGI passes the information provides
an adequate level of protection.

 

5

From time to time FGI may change the way FGI uses information about the Credit
Party. Where FGI believes the Credit Party may not reasonably expect such a
change, FGI shall write to the Credit Party. If the Credit Party does not object
to the change within 60 days, the Credit Party consents to that change.

 

6

For a copy of the information held by FGI about the Credit Party, the Credit
Party may write to the data controller at FGI.

 

7

FGI may make periodic searches of and provide information to credit reference
agencies to manage and take decisions about the Credit Party’s Facility.

 

8

FGI may wish to keep the Credit Party informed by letter, phone and electronic
means (including email and mobile messaging) about products, services and
additional benefits that FGI believe may be of interest to the Credit Party. If
the Credit Party does not want FGI to do so the Credit Party should notify FGI.

 

75



--------------------------------------------------------------------------------

SCHEDULE 6

PARTIES

Part 1

Client

 

Name of Client   Company Number   Registered Office

Mad Catz Europe Limited

 

04017563

 

c/o Needle Partners Limited

Grove House

Mansion Gate Drive

Leeds

England

LS7 4DN

Part 2

Original Security Obligor

 

Name of Original Security
Obligor   Company Number(s)   Registered Office

Mad Catz Europe Limited

 

04017563

 

c/o Needle Partners Limited

Grove House

Mansion Gate Drive

Leeds

England

LS7 4DN

 

76



--------------------------------------------------------------------------------

SCHEDULE 7

FORM OF NOTICE TO ACCOUNT BANK

[To be typed on the headed paper of the Client]

From:             Mad Catz Europe Limited

To:                 [•            ]

[•            ] 2015

Dear Sirs

Account No. [    ] (the “Designated Account”)

We hereby give you notice that by a charge relating to the Designated Account
dated [                    ] 2015 (the “Account Charge”) we have charged and
assigned to Faunus Group International, Inc. all our right, title, interest and
benefit in and to the Designated Account and all sums deposited or to be
deposited in the Designated Account and all other sums from time to time
standing to the credit of that account (all such sums, together with the debts
represented thereby, being referred to in this notice as the “Deposit”).

We hereby irrevocably instruct and authorise you, without reference to or
further authority from us and without inquiry by you as to the justification for
any such matter, from time to time and at any time:

 

(i) to disclose to Faunus Group International, Inc. such information relating to
the Designated Account and the Deposit as Faunus Group International, Inc. may
request;

 

(ii) to hold the Deposit to the order of Faunus Group International, Inc.;

 

(iii) to pay or release all or any part of the Deposit in accordance with the
written instructions of Faunus Group International, Inc.; and

 

(iv) to comply with the terms of any written notice or instructions in any way
relating to or purporting to relate to the Designated Account and/or the Deposit
which you receive from Faunus Group International, Inc.

Please note that we are not permitted to withdraw any amount from the Designated
Account without the prior written consent of Faunus Group International, Inc.

Please also note that these instructions are not to be revoked or varied without
the prior written consent of the Faunus Group International, Inc.

This notice is governed by English law.

Please confirm your agreement to the above by signing and sending the attached
acknowledgement to Faunus Group International, Inc. with a copy to ourselves.

 

77



--------------------------------------------------------------------------------

Yours faithfully

For and on behalf of

Mad Catz Europe Limited

[Form of Acknowledgement of Account Bank]

From:             [•            ]

To:                 Faunus Group International, Inc

Copy to:         Mad Catz Europe Limited

[•            ] 2015

Dear Sirs

Account No. [            ] (the “Designated Account”)

We confirm receipt from Mad Catz Europe Limited of a notice dated
                    2015 with respect to the charge relating to the Designated
Account dated                     2015 (the “Account Charge”) pursuant to which
Mad Catz Europe Limited has charged and assigned to Faunus Group International,
Inc. all its right, title, interest and benefit in and to the Designated Account
and all sums deposited or to be deposited in the Designated Account and all
other sums from time to time standing to the credit of that account (all such
sums, together with the debts represented thereby, being referred to in this
acknowledgement as the “Deposit”).

We confirm that:

 

(i) the Designated Account has been established in the name of [•            ];

 

(ii) we accept the instructions and authorisations contained in the notice and
we undertake to act in accordance and comply with the terms of that notice;

 

(iii) other than notice of the Account Charge, we have not received notice of
any interest of any third party with respect to the Designated Account or the
Deposit;

 

(iv) we have neither claimed or exercised nor will claim or exercise any
security interest, set-off, counterclaim or other right in respect of the
Designated Account or the Deposit; and

 

78



--------------------------------------------------------------------------------

(v) we shall not permit any amount to be withdrawn from the Designated Account
by Mad Catz Europe Limited without first receiving your prior written consent.

 

     [    ] acknowledgement of this Notice is subject to the following
conditions:

 

(1) [    ] acknowledgement shall not be bound to enquire whether the right of
any person (including, but not limited to, the Faunus Group International, Inc.)
to withdraw any monies from the Designated Account has arisen or be concerned
with (A) the propriety or regularity of the exercise of that right or (B) Notice
to the contrary or (C) to be responsible for the application of any monies
received by such person (including, but not limited to, the Faunus Group
International, Inc.);

 

(2) [    ] shall have no liability for having acted on instructions from any
person (including, but not limited to, the Faunus Group International, Inc.
)which on their face appear to be genuine, and which comply with the latest bank
mandate held by us or relevant electronic banking system procedures in the case
of an electronic instruction, and

 

(3) [    ] shall not be deemed to be a trustee for the Mad Catz Europe Limited
or the Faunus Group International, Inc. of the Designated Account.

This letter shall be governed by English law.

Yours faithfully

For and on behalf of

[            ]

 

79



--------------------------------------------------------------------------------

SCHEDULE 8

FORM OF ACCESSION DEED

To:     Faunus Group International, Inc

From: [Additional Security Obligor] and [Client]

Dated:

Dear Sirs

US$10,000,000 master facilities agreement dated [                    ] 2015 (the
“Agreement”)

 

1.

We refer to the Agreement. This deed (the “Accession Deed”) shall take effect as
an Accession Deed for the purposes of the Agreement. Terms defined in the
Agreement have the same meaning in this Accession Deed unless given a different
meaning in this Accession Deed.

 

2.

[    ] agrees to become an Additional Security Obligor and to be bound by the
terms of the Agreement and the other Finance Documents as an [Additional
Security Obligor] pursuant to Clause 32 (Additional Security Obligors) of the
Agreement. [            ] is a company duly incorporated under the laws of [name
of relevant jurisdiction] and is a limited liability company and registered
number [                    ].

 

3.

[The Client confirms that no Event of Default is continuing or would occur as a
result of [    ] becoming an Additional Security Obligor].

 

4.

[    ] administrative details for the purposes of the Agreement are as follows:

Address:

Fax No.:

Attention:

 

5.

[    ] (for the purposes of this paragraph, the “Acceding Party”) intends to
incur liabilities under the following documents [    ]/[give a guarantee,
indemnity or other assurance against loss in respect of liabilities under the
following documents]:

[Insert details (date, parties and description) of relevant documents]

 

6.

This Accession Deed [and any non-contractual obligations arising out of or in
connection with it] [is/are] governed by English law.

THIS ACCESSION DEED has been duly executed by the parties as a deed and is
delivered on the date stated above.

[Additional Security Obligor]

[EXECUTED AS A DEED         ]

By: [Subsidiary]         )

 

80



--------------------------------------------------------------------------------

 

  

Director

 

  

Director/Secretary

OR    [EXECUTED AS A DEED]    By: [Additional Security Obligor]       Signature
of Director in the presence of         Name of Director       Signature of
witness    Name of witness    Address of witness    Occupation of witness The
Client    [    ]    Faunus Group International, Inc    By:    Date:   

 

81



--------------------------------------------------------------------------------

EXECUTION PAGES

IN WITNESS of which this Deed has been duly executed by the Parties as a deed
and has been delivered on the first date specified on page 1 of this Deed.

FGI

FAUNUS GROUP INTERNATIONAL, INC.

 

Executed as a deed, but not delivered until the
first date specified on page 1, by FAUNUS
GROUP INTERNATIONAL, INC. acting by:    )


)

)

)

     

 

President

  

/s/ [ILLEGIBLE]

  

Vice President

  

/s/ [ILLEGIBLE]

  

 

Address:

  

80 Broad Street, 22nd Floor, New York, NY 10004, United States of America

Facsimile No:

  

+1-212-248-3404

Attention:

  

Guy Joseph Albertelli

THE CLIENT

 

Executed as a deed, but not delivered
until the first date specified on page 1, by
MAD CATZ EUROPE LIMITED
acting by   

)

)

)

)

        

/s/ Darren Richardson

   in the presence of:                Signature of witness            

/s/ Michael Guerrero

   Name (BLOCK CAPITALS)            

Michael Guerrero

   Occupation            

Contracts Manager

   Address            

10680 Treena Street, #500

San Diego, CA 92131-2447

USA

  

 

82



--------------------------------------------------------------------------------

ORIGINAL SECURITY OBLIGOR             

 

Executed as a deed, but not delivered

until the first date specified on page 1, by

MAD CATZ EUROPE LIMITED

acting by

  

)

)

)

)

      

/s/ Darren Richardson

  

 

in the presence of:

            

 

Signature of witness

         

/s/ Michael Guerrero

  

 

Name (BLOCK CAPITALS)

         

Michael Guerrero

   Occupation          

Contracts Manager

   Address          

10680 Treena Street, #500

San Diego, CA 92131-2447

USA

  

 

83